Exhibit 10.5

 

 

 

 

 

 

AMNEAL PHARMACEUTICALS LLC

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of May 4, 2018

 

 

THE COMPANY INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Article I DEFINITIONS      2   Article II ORGANIZATIONAL MATTERS
     14  

Section 2.01

 

Formation of Company

     14  

Section 2.02

 

Third Amended and Restated Limited Liability Company Agreement

     14  

Section 2.03

 

Name

     14  

Section 2.04

 

Purpose

     14  

Section 2.05

 

Principal Office; Registered Office

     15  

Section 2.06

 

Term

     15  

Section 2.07

 

No State-Law Partnership

     15   Article III MEMBERS; UNITS; CAPITALIZATION      15  

Section 3.01

 

Members

     15  

Section 3.02

 

Units

     16  

Section 3.03

 

Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units

     16  

Section 3.04

 

Authorization and Issuance of Additional Units

     16  

Section 3.05

 

Repurchases or Redemptions

     18  

Section 3.06

 

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

     18  

Section 3.07

 

Negative Capital Accounts

     19  

Section 3.08

 

No Withdrawal

     19  

Section 3.09

 

Loans From Members

     19  

Section 3.10

 

Tax Treatment of Corporate Equity Plans

     19  

Section 3.11

 

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

     21   Article IV DISTRIBUTIONS      21  

Section 4.01

 

Distributions

     21  

Section 4.02

 

Restricted Distributions

     22   Article V CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS      22  

Section 5.01

 

Capital Accounts

     22  

Section 5.02

 

Allocations

     23  

Section 5.03

 

Regulatory and Special Allocations

     24  

Section 5.04

 

Tax Allocations

     25  

Section 5.05

 

Withholding; Reimbursement for Payments on Behalf of a Member

     26  

 

ii



--------------------------------------------------------------------------------

Article VI MANAGEMENT

     27  

Section 6.01

  Authority of Manager      27  

Section 6.02

  Actions of the Manager      28  

Section 6.03

  Resignation; No Removal      28  

Section 6.04

  Vacancies      28  

Section 6.05

  Transactions Between Company and Manager      28  

Section 6.06

  Reimbursement for Expenses      29  

Section 6.07

  Delegation of Authority      29  

Section 6.08

  Limitation of Liability of Manager.      30  

Section 6.09

  Investment Company Act      30  

Section 6.10

  Outside Activities of the Manager      30  

Section 6.11

  Standard of Care      31  

Article VII RIGHTS AND OBLIGATIONS OF MEMBERS

     31  

Section 7.01

  Limitation of Liability and Duties of Members; Investment Opportunities     
31  

Section 7.02

  Lack of Authority      32  

Section 7.03

  No Right of Partition      33  

Section 7.04

  Indemnification      33  

Section 7.05

  Members Right to Act      34  

Section 7.06

  Inspection Rights      35  

Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

     35  

Section 8.01

  Records and Accounting      35  

Section 8.02

  Fiscal Year      35  

Article IX TAX MATTERS

     35  

Section 9.01

  Preparation of Tax Returns      35  

Section 9.02

  Tax Elections      36  

Section 9.03

  Tax Controversies      36  

Section 9.04

  Liabilities      37  

Article X RESTRICTIONS ON TRANSFER OF UNITS

     37  

Section 10.01

  Transfers by Members      37  

Section 10.02

  Permitted Transfers      38  

Section 10.03

  Restricted Units Legend      38  

Section 10.04

  Transfer      39  

Section 10.05

  Assignee’s Rights      39  

Section 10.06

  Assignor’s Rights and Obligations      40  

Section 10.07

  Overriding Provisions      40  

 

iii



--------------------------------------------------------------------------------

Article XI REDEMPTION AND EXCHANGE RIGHTS

     42  

Section 11.01

  Redemption Right of a Member      42  

Section 11.02

  Contribution of the Corporation      45  

Section 11.03

  Exchange Right of the Corporation      45  

Section 11.04

  Reservation of Shares of Class A Common Stock and Class B-1 Common Stock;
Listing; Certificate of the Corporation      46  

Section 11.05

  Effect of Exercise of Redemption or Exchange Right      46  

Section 11.06

  Tax Treatment      46  

Article XII ADMISSION OF MEMBERS

     47  

Section 12.01

  Substituted Members      47  

Section 12.02

  Additional Members      47  

Article XIII WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

     47  

Section 13.01

  Withdrawal and Resignation of Members      47  

Article XIV DISSOLUTION AND LIQUIDATION

     47  

Section 14.01

  Dissolution      47  

Section 14.02

  Liquidation and Termination      48  

Section 14.03

  Deferment; Distribution in Kind      48  

Section 14.04

  Cancellation of Certificate      49  

Section 14.05

  Reasonable Time for Winding Up      49  

Section 14.06

  Return of Capital      49  

Article XV VALUATION

     49  

Section 15.01

  Determination      49  

Section 15.02

  Dispute Resolution      49  

Article XVI GENERAL PROVISIONS

     50  

Section 16.01

  Power of Attorney      50  

Section 16.02

  Confidentiality      51  

Section 16.03

  Amendments      51  

Section 16.04

  Title to Company Assets      52  

Section 16.05

  Addresses and Notices      52  

Section 16.06

  Binding Effect; Intended Beneficiaries      53  

Section 16.07

  Creditors      53  

Section 16.08

  Waiver      53  

Section 16.09

  Counterparts      53  

Section 16.10

  Applicable Law      54  

Section 16.11

  Severability      54  

Section 16.12

  Further Action      54  

 

iv



--------------------------------------------------------------------------------

Section 16.13

  Conflict      54  

Section 16.14

  Delivery by Electronic Transmission      54  

Section 16.15

  Right of Offset      54  

Section 16.16

  Effectiveness      55  

Section 16.17

  Entire Agreement      55  

Section 16.18

  Remedies      55  

Section 16.19

  Descriptive Headings; Interpretation      55  

 

Schedules       Schedule 1    –      Initial Schedule of Members Exhibits      
Exhibit A    –      Form of Joinder Agreement

 

v



--------------------------------------------------------------------------------

AMNEAL PHARMACEUTICALS LLC

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of May 4, 2018, is entered into by and among Amneal
Pharmaceuticals LLC, a Delaware limited liability company (the “Company”), and
its Members (as defined herein).

WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Act (as defined herein) by the filing of the
Certificate (as defined herein) with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on June 15, 2004;

WHEREAS, the Company previously entered into a Second Amended and Restated
Limited Liability Company Agreement of the Company, dated as of May 1, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time to but excluding the date hereof, together with all schedules,
exhibits and annexes thereto, the “Second A&R LLC Agreement”), with the members
of the Company party thereto;

WHEREAS, immediately prior to the Effective Time (as defined herein), (a) Amneal
Pharmaceuticals Holding Company LLC, a Delaware limited liability company
(“APHC”), held Class A units representing limited liability company interests in
the Company (the “Original Class A Units”), (b) AP Class D Member, LLC, a
Delaware limited liability company (“D, LLC”), held Class D units representing
limited liability company interests in the Company (the “Original Class D
Units”), (c) AP Class E Member, LLC, a Delaware limited liability company (“E,
LLC”), held Class E units representing limited liability company interests in
the Company (the “Original Class E Units”), and (d) AH PPU Management, LLC, a
Delaware limited liability company (“AH PPU” and, together with APHC, D, LLC and
E, LLC, the “Original Members”), held Class F units representing limited
liability company interests in the Company (the “Original Class F Units”),
Class G units representing limited liability company interests in the Company
(the “Original Class G Units”) and Class H units representing limited liability
company interests in the Company (the “Original Class H Units” and, together
with the Original Class A Units, the Original Class D Units, the Original
Class E Units, the Original Class F Units and the Original Class G Units, the
“Original Units”);

WHEREAS, the parties are entering into this Agreement to amend and restate the
Second A&R LLC Agreement in its entirety as of the Effective Time to reflect
(a) the Recapitalization (as defined herein) and the consummation of the
transactions contemplated by the Business Combination Agreement (as defined
herein), (b) the Impax Contribution (as defined herein) and the admission of
Amneal Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), as a
Member, (c) the Corporation’s designation as the Manager (as defined herein),
and (d) the rights and obligations of the Members that are enumerated and agreed
upon in the terms of this Agreement effective as of the Effective Time, at which
time the Second A&R LLC Agreement shall be superseded entirely by this
Agreement; and

 

1



--------------------------------------------------------------------------------

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Units of each Original Member will be converted into Common Units
(as defined herein) issued in accordance with this Agreement and the Original
Units will cease to exist.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

ARTICLE I

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Member” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:

 

  (a) reduced for any items described in Treasury Regulations Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

  (b) increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract or otherwise).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“AH PPU” has the meaning set forth in the recitals to this Agreement.

“APHC” has the meaning set forth in the recitals to this Agreement.

“Appraisers” has the meaning set forth in Section 15.02.

 

2



--------------------------------------------------------------------------------

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

“Assumed Tax Liability” means, with respect to any Member at any Tax
Distribution Date, an amount equal to (1) the amount of federal, state, local
and foreign income taxes (including any applicable estimated taxes) for such
taxable year, determined taking into account the character of income and loss
allocated as it affects the Assumed Tax Rate, that the Manager estimates in good
faith would be due from such Member as of the relevant Tax Distribution Date,
(i) assuming such Member were an individual who earned solely the items of
income, gain, deduction, loss, and/or credit allocated to such Member pursuant
to Article V, (ii) taking into account adjustments and allocations under
Sections 704(c), 734 and 743 of the Code and applicable limitations on the
deductibility of capital losses, and (iii) assuming that such Member is subject
to tax at the Assumed Tax Rate or (2) such lower amount that such Member shall
establish for such Tax Distribution Date by providing written notice thereof to
the Manager at least five (5) Business Days prior to such Tax Distribution Date.
The Manager shall reasonably determine the Assumed Tax Liability for each Member
based on such assumptions as the Manager in good faith deems reasonably
necessary. For clarification, the Assumed Tax Liability amount determined
pursuant to this definition shall never cause the pro rata amount distributed to
the Corporation pursuant to Section 4.01(b) to be less than an amount sufficient
to enable the Corporation to timely (x) satisfy all of its U.S. federal, state
and local and non-U.S. tax liabilities, and (y) meet its obligations pursuant to
the Tax Receivable Agreement.

“Assumed Tax Rate” means, for any taxable year, the sum of the highest marginal
rate of federal, state, and local income tax applicable to any direct, or in the
case of ownership through an entity classified as a partnership or disregarded
entity for federal income tax purposes, indirect owner of a Member (other than
the Corporation) (including any tax imposed under Section 1401 or Section 1411
of the Code) determined by applying the rates applicable to ordinary income (in
cases where taxes are being determined on ordinary income allocated to a Member)
and capital gains (in cases where taxes are being determined on capital gains
allocated to a Member), and including any deduction of state and local income
taxes in computing a Member’s liability for federal income tax. The Manager
shall consult in good faith with each Member to determine the Assumed Tax Rate
for such Member for any taxable year.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeemed Member is subject, which period restricts the ability of
such Redeemed Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeemed Member in connection with a Share Settlement.

“Book Value” means, the adjusted basis of such asset for federal income tax
purposes, except as follows: (a) the initial Book Value of any Company asset
contributed by a Member to the Company shall be the gross Fair Market Value of
such Company asset as of the date of such contribution; (b) immediately prior to
the Distribution by the Company of any Company asset to

 

3



--------------------------------------------------------------------------------

a Member, the Book Value of such asset shall be adjusted to its gross Fair
Market Value as of the date of such Distribution; (c) the Book Value of all
Company assets shall be adjusted to equal their respective gross Fair Market
Values, as reasonably determined in good faith by the Manager, as of the
following times: (i) the acquisition of an additional Company Interest in the
Company by a new or existing Member in consideration of a Capital Contribution
of more than a de minimis amount; (ii) the Distribution by the Company to a
Member of more than a de minimis amount of property (other than cash) as
consideration for all or a part of such Member’s Company Interest; and (iii) the
liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g); provided, that adjustments pursuant to clauses
(i) and (ii) above need not be made if the Manager reasonably determines in good
faith that such adjustment is not necessary or appropriate to reflect the
relative economic interests of the Members and that the absence of such
adjustment does not adversely and disproportionately affect any Member; (d) the
Book Value of each Company asset shall be increased or decreased, as the case
may be, to reflect any adjustments to the adjusted tax basis of such Company
asset pursuant to Code Section 734(b) or Code Section 743(b), but only to the
extent that such adjustments are taken into account in determining Capital
Account balances pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m);
provided, that Book Values shall not be adjusted pursuant to this paragraph
(d) to the extent that an adjustment pursuant to paragraph (c) above is made in
conjunction with a transaction that would otherwise result in an adjustment
pursuant to this paragraph; and if the Book Value of a Company asset has been
determined pursuant to paragraph (a) or adjusted pursuant to paragraphs (c) or
(d) above, such Book Value shall thereafter be adjusted to reflect the
Depreciation taken into account with respect to such Company asset for purposes
of computing Profits and Losses.

“Business Combination Agreement” means that certain Business Combination
Agreement, dated as of October 17, 2017, by and among the Company, Impax, the
Corporation and K2 Merger Sub Corporation, a Delaware corporation (as may be
amended or supplemented from time to time).

“Business Combination Closing” means the “Closing” as defined in Section 1.03 of
the Business Combination Agreement.

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (a) the Share Settlement and (b) the Common Unit
Redemption Price.

 

4



--------------------------------------------------------------------------------

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation,
(ii) in a Permitted Transfer or (iii) in connection with a Redemption or Direct
Exchange in accordance with Article XI) or (c) a sale of a majority of the
outstanding voting securities of any Material Subsidiary of the Company; in any
such case, whether by merger, recapitalization, consolidation, reorganization,
combination or otherwise; provided, however, that neither (w) a transaction
solely between the Company or any of its wholly-owned Subsidiaries, on the one
hand, and the Company or any of its wholly-owned Subsidiaries, on the other
hand, nor (x) a transaction solely for the purpose of changing the jurisdiction
of domicile of the Company, nor (y) a transaction solely for the purpose of
changing the form of entity of the Company, nor (z) a sale of a majority of the
outstanding shares of Class A Common Stock (treating for this purpose all
outstanding shares of Class B-1 Common Stock as if converted to Class A Common
Stock), whether by merger, recapitalization, consolidation, reorganization,
combination or otherwise, shall in each case of clauses (w), (x), (y) and
(z) constitute a Change of Control Transaction.

“Class A Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Corporation.

“Class B Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Corporation.

“Class B-1 Common Stock” means the Class B-1 Common Stock, par value $0.01 per
share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” means all classes and series of common stock of the Corporation,
including the Class A Common Stock, the Class B Common Stock and the Class B-1
Common Stock.

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members (or a permitted Assignee) and having the rights and
obligations specified with respect to the Common Units in this Agreement.

“Common Unit Redemption Price” means the average of the volume-weighted closing
price for a share of Class A Common Stock on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by Bloomberg, L.P., or its successor, for each of the
five (5) consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Notice Date, subject to
appropriate and equitable adjustment for any stock splits, reverse splits, stock
dividends or similar events affecting the Class A Common Stock. If the Class A
Common Stock no longer trades on a securities exchange or automated or
electronic quotation system, then the Common Unit Redemption Price shall be the
fair market value of one share of Class A Common Stock, as determined by the
Corporate Board in good faith, that would be obtained in

 

5



--------------------------------------------------------------------------------

an arms-length transaction between an informed and willing buyer and an informed
and willing seller, with neither party having any compulsion to buy or sell, and
without regard to the particular circumstances of the buyer or seller; provided,
however, that in the event that the applicable Redeemed Member disputes the
accuracy of such determination and the Manager and such Member are unable to
agree on such determination, (a) the Manager and such Member shall each select
an Appraiser, who shall each determine the fair market value of one share of
Class A Common Stock in accordance with this sentence, (b) the Appraisers shall
be instructed to give written notice of their determination thereof within
thirty (30) days of their appointment as Appraisers, (c) if the fair market
value of one share of Class A Common Stock as determined by an Appraiser is
(i) higher than the fair market value of one share of Class A Common Stock as
determined by the other Appraiser by 10% or more, and the Manager and such
Member do not otherwise agree on a fair market value, the original Appraisers
shall designate a third Appraiser, and the fair market value shall be the
average of the fair market values determined by all three Appraisers, unless the
Manager and such Member(s) otherwise agree on a fair market value, or
(ii) within 10% of the fair market value as determined by the other Appraiser
(but not identical), and the Manager and such Member do not otherwise agree on a
fair market value, the fair market value shall be the average of the fair market
values determined by the two Appraisers, and (d) the fees and expenses of the
Appraisers shall be borne by the Company, on the one hand, and by such Member,
on the other hand, based upon the percentage which the portion of the contested
amount not awarded to such Member bears to the amount actually contested by such
Member. For example, if such Member contests that the fair market value of a
share of Class A Common Stock is $100, and if the Appraisers ultimately
determine the fair market value of a share of Class A Common Stock is $60 of the
$100 contested, then the costs and expenses of the Appraisers will be allocated
60% (i.e., 60 ÷ 100) to the Company and 40% (i.e., 40 ÷ 100) to such Member.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Interest” means the interest of a Member (or a permitted Assignee) in
Profits, Losses and Distributions.

“Company Minimum Gain” means “partnership minimum gain” determined pursuant to
Treasury Regulations Section 1.704-2(d).

“Conflicts Committee” means the Conflicts Committee of the Corporate Board
established pursuant to the Stockholders Agreement.

“Corporate Board” means the Board of Directors of the Corporation.

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its permitted successors and assigns.

“Corporation Restricted Shares” has the meaning set forth in Section 3.04(a).

“Credit Agreements” means (a) that certain Revolving Credit Agreement, dated as
of May 4, 2018, by and among the Company, as the borrower, the Lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative agent
and as collateral agent (as may be amended, restated, supplemented or otherwise
modified from time to time and including any

 

6



--------------------------------------------------------------------------------

one or more refinancings or replacements thereof, in whole or in part, with any
other debt facility or debt obligation, the “ABL Credit Agreement”) and (b) that
certain Term Loan Credit Agreement, dated as of May 4, 2018, by and among the
Company, as the borrower, the Lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent and as collateral agent (as
may be amended, restated, supplemented or otherwise modified from time to time
and including any one or more refinancings or replacements thereof, in whole or
in part, with any other debt facility or debt obligation, the “Term Loan Credit
Agreement”).

“D, LLC” has the meaning set forth in the recitals to this Agreement.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“Depreciation” means, for each Taxable Year or other Fiscal Period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable for U.S. federal income tax purposes with respect to property for such
Taxable Year or other Fiscal Period, except that (a) with respect to any such
property the Book Value of which differs from its adjusted tax basis for U.S.
federal income tax purposes and which difference is being eliminated by use of
the “remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Taxable Year or other Fiscal Period shall be the amount of
book basis recovered for such Taxable Year or other Fiscal Period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property, the Book Value of which differs from its
adjusted tax basis at the beginning of such Taxable Year or other Fiscal Period,
Depreciation shall be an amount which bears the same ratio to such beginning
Book Value as the U.S. federal income tax depreciation, amortization, or other
cost recovery deduction for such Taxable Year or other Fiscal Period bears to
such beginning adjusted tax basis; provided, however, that if the adjusted tax
basis of any property at the beginning of such Taxable Year or other Fiscal
Period is zero dollars ($0.00), Depreciation with respect to such property shall
be determined with reference to such beginning Book Value using any reasonable
method selected by the Manager.

“Direct Exchange” has the meaning set forth in Section 11.03(a).

“Discount” has the meaning set forth in Section 6.06.

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a), the amount of cash that could be distributed by the
Company for such purposes in accordance with the Credit Agreements (and without
otherwise violating any applicable provisions of or resulting in a default (or
an event that, with notice or the lapse of time or both, would constitute a
default) under the Credit Agreements).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities

 

7



--------------------------------------------------------------------------------

of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units,
(b) any other payment made by the Company to a Member in redemption or
repurchase of all or a portion of such Member’s Units or (c) any amounts payable
pursuant to Section 6.06.

“E, LLC” has the meaning set forth in the recitals to this Agreement.

“Effective Time” has the meaning set forth in Section 16.16.

“Equity Plan” means any stock, stock option or equity purchase plan, restricted
stock or equity plan or other similar equity compensation plan now or hereafter
adopted by the Company or the Corporation.

“Equity Securities” means (i) with respect to the Company or any of its
Subsidiaries, (a) Units or other equity interests in the Company or any
Subsidiary of the Company (including other classes or groups thereof having such
relative rights, powers and duties as may from time to time be established by
the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company and (ii) with respect to the Corporation, any and
all shares, interests, participation or other equivalents (however designated)
of corporate stock, including all common stock and preferred stock, or warrants,
options or other rights to acquire any of the foregoing, including any debt
instrument convertible or exchangeable into any of the foregoing.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, a change in entity classification of a Member under Treasury
Regulations Section 301.7701-3, termination of a partnership pursuant to
Section 708(b)(1)(B) of the Code, a sale of assets by, or liquidation of, a
Member pursuant to an election under Section 338 of the Code, or merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member), but that (b) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

 

8



--------------------------------------------------------------------------------

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

“Impax” means Impax Laboratories LLC, a Delaware limited liability company.

“Impax Contributed Interests” means all of the outstanding equity interests of
Impax.

“Impax Contribution” has the meaning set forth in Section 3.03(b).

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

“Manager” has the meaning set forth in Section 6.01.

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A

 

9



--------------------------------------------------------------------------------

Common Stock is not quoted by any such organization, the average of the closing
bid and asked prices as furnished by a professional market maker making a market
in the Class A Common Stock selected by the Corporate Board or, in the event
that no trading price is available for the shares of Class A Common Stock, the
fair market value of a share of Class A Common Stock, as determined in good
faith by the Corporate Board.

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the definition of
“Consolidated Net Income” and “Consolidated EBITDA” or similar definition(s)
appearing in the Credit Agreements, including such additional adjustments that
are permitted to be made to such measure as described in “EBITDA” or a similar
definition appearing in the Credit Agreements).

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.

“Member Minimum Gain” means “partner nonrecourse debt minimum gain” as defined
in Treasury Regulations Section 1.704-2(i)(3).

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Equity
Plan.

“Original Class A Units” has the meaning set forth in the recitals to this
Agreement.

“Original Class D Units” has the meaning set forth in the recitals to this
Agreement.

“Original Class E Units” has the meaning set forth in the recitals to this
Agreement.

“Original Class F Units” has the meaning set forth in the recitals to this
Agreement.

“Original Class G Units” has the meaning set forth in the recitals to this
Agreement.

“Original Class H Units” has the meaning set forth in the recitals to this
Agreement.

“Original Units” has the meaning set forth in the recitals to this Agreement.

“Original Members” has the meaning set forth in the recitals to this Agreement.

“Other Agreements” has the meaning set forth in Section 10.04.

“Partnership Representative” has the meaning set forth in Section 9.03(b).

“Percentage Interest” means, with respect to a Member at a particular time, such
Member’s percentage interest in the Company determined by dividing such Member’s
Units by the total Units of all Members at such time. The Percentage Interest of
each member shall be calculated to the 4th decimal place.

 

10



--------------------------------------------------------------------------------

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Pro rata,” “proportional,” “in proportion to,” and other similar terms, means,
with respect to the holder of Units, pro rata based upon the number of such
Units held by such holder as compared to the total number of Units outstanding.

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

“Recapitalization” has the meaning set forth in Section 3.03(a).

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of Common Stock (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 3.04), (ii) any
merger, consolidation or other combination involving Common Stock, or (iii) any
sale, conveyance, lease, or other disposal of all or substantially all the
properties and assets of the Corporation to any other Person, in each of clauses
(i), (ii) or (iii), as a result of which holders of Common Stock shall be
entitled to receive cash, securities or other property for their shares of
Common Stock.

“Redeemed Units” has the meaning set forth in Section 11.01(a).

“Redeemed Member” has the meaning set forth in Section 11.01(a).

“Redemption” has the meaning set forth in Section 11.01(a).

“Redemption Date” has the meaning set forth in Section 11.01(a).

“Redemption Notice” has the meaning set forth in Section 11.01(a).

“Redemption Notice Date” has the meaning set forth in Section 11.01(a).

“Redemption Right” has the meaning set forth in Section 11.01(a).

“Related Person” has the meaning set forth in Section 7.01(c).

“Requisite Members” means the Members (which may include the Manager) holding at
least seventy-five percent (75%) of the Common Units then outstanding.

“Retraction Notice” has the meaning set forth in Section 11.01(b).

 

11



--------------------------------------------------------------------------------

“Revised Partnership Audit Provisions” shall mean Section 1101 of Title XI
(Revenue Provisions Related to Tax Compliance) of the Bipartisan Budget Act of
2015, H.R. 1314, Public Law Number 114-74.

“Schedule of Members” has the meaning set forth in Section 3.01(b).

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Second A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

“Settlement Method Notice” has the meaning set forth in Section 11.01(b).

“Share Settlement” means (a) a number of shares of Class A Common Stock equal to
the number of Redeemed Units or (b) if the Redeemed Member specifies in its
applicable Redemption Notice that all or any portion of its Redeemed Units are
to be redeemed for Class B-1 Common Stock (a “Class B-1 Redemption Election”), a
number of shares of (i) Class A Common Stock equal to the number of Redeemed
Units that the Redeemed Member specifies in such Redemption Notice are to be
redeemed for Class A Common Stock and (ii) Class B-1 Common Stock equal to the
number of Redeemed Units that the Redeemed Member specifies in such Redemption
Notice are to be redeemed for Class B-1 Common Stock; provided that (x) the
Redeemed Members collectively shall not be permitted to redeem more than a total
of 12,328,767 Common Units (as adjusted for any equity split, equity
distribution, recapitalization, combination, reclassification or similar change
in the capital structure of the Company following the date hereof) in the
aggregate for Class B-1 Common Stock (the “Class B-1 Redemption Cap”) and (y) if
a Redeemed Member makes a Class B-1 Redemption Election that (together with all
prior Redemptions) would exceed the Class B-1 Redemption Cap, its applicable
Redemption Notice shall be deemed to have specified that such excess number of
Redeemed Units instead be redeemed for Class A Common Stock.

“Stock Exchange” means the New York Stock Exchange, or such other stock exchange
or securities market on which shares of Class A Common Stock are at any time
listed or quoted.

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
October 17, 2017, by and among the Corporation and the other parties named
therein (together with any joinder thereto from time to time by any successor or
assign to any party to such Agreement).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time

 

12



--------------------------------------------------------------------------------

owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person or a combination thereof, or (b) if a
limited liability company, partnership, association or other business entity
(other than a corporation), a majority of the voting interests thereof are at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
references to a “Subsidiary” of the Company shall be given effect only at such
times that the Company has one or more Subsidiaries, and, unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which estimated federal income tax payments are required to be made by
corporate taxpayers and the due date for federal income tax returns of corporate
taxpayers (without regard to extensions).

“Tax Matters Partner” has the meaning set forth in Section 9.03.

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of
May 4, 2018, by and among the Company, the Corporation and the other Members
from time to time party thereto (as may be amended or supplemented from time to
time).

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities of the Company or (b) any equity or other
interest (legal or beneficial) in any Member if a majority of the assets of such
Member consist of Units; provided, however, that a pledge, encumbrance,
hypothecation or mortgage to a bank or other institutional lender to secure a
loan for borrowed money by any Member shall not constitute a “Transfer” until
the foreclosure thereof.

“Treasury Regulations” means the regulations promulgated under the Code and any
corresponding provisions of succeeding regulations.

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

13



--------------------------------------------------------------------------------

“Value” means (a) for any stock option, the Market Price for the trading day
immediately preceding the date of exercise of a stock option under the
applicable Equity Plan and (b) for interest granted pursuant to an Equity Plan
other than a stock option, the Market Price for the trading day immediately
preceding the Vesting Date.

“Vesting Date” has the meaning set forth in Section 3.10(c).

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.01 Formation of Company. The Company was formed on June 15, 2004
pursuant to the provisions of the Delaware Act.

Section 2.02 Third Amended and Restated Limited Liability Company Agreement. The
Members hereby execute this Agreement for the purpose of continuing the affairs
of the Company without dissolution and the conduct of its business in accordance
with the provisions of the Delaware Act. This Agreement amends and restates the
Second A&R LLC Agreement in its entirety and shall constitute the “limited
liability company agreement” (as that term is used in the Delaware Act) of the
Company effective as of the date set forth above. The Members hereby agree that
during the term of the Company set forth in Section 2.06, the rights and
obligations of the Members with respect to the Company will be determined in
accordance with the terms and conditions of this Agreement and the Delaware Act.
On any matter upon which this Agreement is silent, the Delaware Act shall
control. No provision of this Agreement shall be in violation of the Delaware
Act and to the extent any provision of this Agreement is in violation of the
Delaware Act, such provision shall be void and of no effect to the extent of
such violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Delaware Act provides that a
provision of the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect, the provisions
of this Agreement shall in each instance control; provided further, that
notwithstanding the foregoing, Section 18-210 of the Delaware Act shall not
apply or be incorporated into this Agreement.

Section 2.03 Name. The name of the Company shall be “Amneal Pharmaceuticals
LLC”. The Manager in its sole discretion may change the name of the Company at
any time and from time to time in accordance with the Delaware Act. Notification
of any such change shall be given to all of the Members and, to the extent
practicable, to all of the holders of any Equity Securities then outstanding.
The Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Manager.

Section 2.04 Purpose. The primary business and purpose of the Company shall be
to engage in such activities as are permitted under the Delaware Act and
determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

 

14



--------------------------------------------------------------------------------

Section 2.05 Principal Office; Registered Office. The principal office of the
Company shall be at 400 Crossing Boulevard, 3rd Floor, Bridgewater, NJ 08807, or
such other place as the Manager may from time to time designate. The address of
the registered office of the Company in the State of Delaware shall be 251
Little Falls Drive, Wilmington, County of New Castle, DE 19808, and the
registered agent for service of process on the Company in the State of Delaware
at such registered office shall be the Corporation Service Company. The Manager
may from time to time change the Company’s registered agent and registered
office in the State of Delaware in accordance with the Delaware Act.

Section 2.06 Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue until
dissolution of the Company in accordance with the provisions of Article XIV. The
existence of the Company shall continue as a separate legal entity until
cancellation of the Certificate as provided in the Delaware Act.

Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.07, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal (and applicable state and local)
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

ARTICLE III

MEMBERS; UNITS; CAPITALIZATION

Section 3.01 Members.

(a) Each Original Member previously was admitted as a Member and shall remain a
Member of the Company upon the Effective Time. At the Effective Time and
concurrently with the Impax Contribution, the Corporation shall be admitted to
the Company as a Member.

(b) The Company shall maintain a schedule setting forth: (i) the name of each
Member; (ii) the aggregate number of outstanding Units and the number and class
of Units held by each Member; (iii) the aggregate amount of cash Capital
Contributions that has been made by the Members with respect to their Units; and
(iv) the Fair Market Value of any property other than cash contributed by the
Members with respect to their Units (including, if applicable, a description and
the amount of any liability assumed by the Company or to which contributed
property is subject) (such schedule, the “Schedule of Members”). The applicable
Schedule of Members in effect as of the Effective Time (after giving effect to
the Recapitalization and the Impax Contribution) is set forth as Schedule 1 to
this Agreement. The Schedule of Members shall be the definitive record of
ownership of each Unit of the Company and all relevant information with respect
to each Member. The Company shall be entitled to recognize the exclusive right
of a Person registered on the Schedule of Members as the owner of Units for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in Units on the part of any other Person, whether or not it shall have
express or other notice thereof, except as otherwise provided by the Delaware
Act.

 

15



--------------------------------------------------------------------------------

(c) No Member (other than the Corporation as expressly provided for in this
Agreement) shall be required to make any additional Capital Contributions
without such Member’s consent. No Member shall be required or, except as
approved by the Manager pursuant to Section 6.01 and in accordance with the
other provisions of this Agreement, permitted to loan any money or property to
the Company or borrow any money or property from the Company.

Section 3.02 Units. Interests in the Company shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof. Immediately after the Effective Time, the Units will be comprised of a
single class of Common Units. To the extent required pursuant to
Section 3.04(a), the Manager may create one or more classes or series of Common
Units or preferred Units solely to the extent they are in the aggregate
substantially equivalent to a class of common stock of the Corporation or class
or series of preferred stock of the Corporation.

Section 3.03 Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units.

(a) Recapitalization. In accordance with the Business Combination Agreement, at
the Business Combination Closing, all Original Class A Units, Original Class D
Units, Original Class E Units, Original Class F Units, Original Class G Units
and Original Class H Units that were issued and outstanding and held by the
Original Members prior to the execution and effectiveness of this Agreement are
hereby converted into the number of Common Units set forth next to each Original
Member’s name on Schedule 1, which are hereby issued and outstanding as of the
Effective Time (collectively, the “Recapitalization”).

(b) The Impax Contribution. Pursuant to the Business Combination Agreement, as
of the Effective Time, the Corporation has contributed to the Company the Impax
Contributed Interests, and the Company has issued to the Corporation in exchange
therefor the number of Common Units set forth next to the Corporation’s name on
Schedule 1 (the “Impax Contribution”). The parties hereto acknowledge and agree
that the Impax Contribution will result in a “revaluation of partnership
property” and corresponding adjustments to Capital Account balances as described
in Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.

Section 3.04 Authorization and Issuance of Additional Units.

(a) If at any time the Corporation issues a share of its Class A Common Stock or
Class B-1 Common Stock or any other Equity Security of the Corporation, (i) the
Company shall issue to the Corporation one Common Unit (if the Corporation
issues a share of Class A Common Stock or Class B-1 Common Stock), or such other
Equity Security of the Company (if the Corporation issues Equity Securities
other than Class A Common Stock or Class B-1 Common Stock) corresponding to the
Equity Securities issued by the Corporation, and with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Corporation
and (ii) the net proceeds received by the Corporation with respect to the
corresponding share of Class A Common Stock, Class B-1 Common Stock or other
Equity Security, if any, shall be concurrently contributed by the Corporation to
the Company as a Capital Contribution; provided,

 

16



--------------------------------------------------------------------------------

that if the Corporation issues any shares of Class A Common Stock or Class B-1
Common Stock in order to directly purchase from another Member (other than the
Corporation) a number of Common Units pursuant to Section 11.03(a) (and a
corresponding number of shares of Class B Common Stock), then the Company shall
not issue any new Common Units in connection therewith and the Corporation shall
not be required to transfer such net proceeds to the Company (it being
understood that such net proceeds shall instead be transferred to such other
Member as consideration for such purchase). Notwithstanding the foregoing, this
Section 3.04(a) shall not apply to (i) (A) the issuance and distribution to
holders of shares of Class A Common Stock or Class B-1 Common Stock of rights to
purchase Equity Securities of the Corporation under a “poison pill” or similar
shareholders rights plan or (B) the issuance (including under the Corporation’s
Equity Plans) of any warrants, options, other rights or property that are
convertible into or exercisable or exchangeable for Common Stock, but shall in
each of the foregoing cases apply to the issuance of Common Stock in connection
with the conversion, exercise or settlement of such rights, warrants, options or
other rights or property or (ii) the issuance of Common Stock pursuant to any
Equity Plan that is restricted, subject to forfeiture or otherwise unvested upon
issuance (“Corporation Restricted Shares”), but shall apply on the applicable
Vesting Date with respect to such Corporation Restricted Shares. Except pursuant
to Article XI, (x) the Company may not issue any additional Common Units to the
Corporation or any of its Subsidiaries unless substantially simultaneously the
Corporation or such Subsidiary issues or sells an equal number of shares of the
Corporation’s Class A Common Stock or Class B-1 Common Stock to another Person,
and (y) the Company may not issue any other Equity Securities of the Company to
the Corporation or any of its Subsidiaries unless substantially simultaneously
the Corporation or such Subsidiary issues or sells, to another Person, an equal
number of shares of a new class or series of Equity Securities of the
Corporation or such Subsidiary with substantially the same rights to dividends
and distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Company.

(b) The Company shall only be permitted to issue additional Units or other
Equity Securities in the Company to the Persons and on the terms and conditions
provided for in Section 3.02, this Section 3.04 and Section 3.11.

(c) The Company shall not in any manner effect any subdivision (by equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Class A Common
Stock and Class B-1 Common Stock, with corresponding changes made with respect
to any other exchangeable or convertible securities. The Corporation shall not
in any manner effect any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of the outstanding
Class A Common Stock or Class B-1 Common Stock unless accompanied by an
identical subdivision or combination, as applicable, of the outstanding Common
Units, with corresponding changes made with respect to any other exchangeable or
convertible securities. The Company shall not in any manner effect any
subdivision (by equity split, equity distribution, reclassification,
recapitalization or otherwise) or combination (by reverse equity split,
reclassification, recapitalization or otherwise) of any outstanding Equity
Securities of the Company (other than the Common Units) unless accompanied by an
identical subdivision or combination, as applicable, of the corresponding Equity
Securities of the Corporation, with

 

17



--------------------------------------------------------------------------------

corresponding changes made with respect to any other exchangeable or convertible
securities. The Corporation shall not in any manner effect any subdivision (by
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of any outstanding Equity Securities of the Corporation (other than
the Class A Common Stock or Class B-1 Common Stock) unless accompanied by an
identical subdivision or combination, as applicable, of the corresponding Equity
Securities of the Company, with corresponding changes made with respect to any
other exchangeable or convertible securities.

Section 3.05 Repurchases or Redemptions. The Corporation or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire (i) any shares of
Class A Common Stock or Class B-1 Common Stock unless substantially
simultaneously the Company redeems, repurchases or otherwise acquires from the
Corporation an equal number of Common Units for the same price per security or
(ii) any other Equity Securities of the Corporation unless substantially
simultaneously the Company redeems, repurchases or otherwise acquires from the
Corporation an equal number of Equity Securities of the Company of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Corporation for the same price
per security. The Company may not redeem, repurchase or otherwise acquire
(A) any Common Units from the Corporation or any of its Subsidiaries unless
substantially simultaneously the Corporation or such Subsidiary redeems,
repurchases or otherwise acquires an equal number of shares of Class A Common
Stock or Class B-1 Common Stock for the same price per security from holders
thereof or (B) any other Equity Securities of the Company from the Corporation
or any of its Subsidiaries unless substantially simultaneously the Corporation
or such Subsidiary redeems, repurchases or otherwise acquires for the same price
per security an equal number of Equity Securities of the Corporation of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distribution upon liquidation) and other economic
rights as those of such Equity Securities of the Corporation. Notwithstanding
the foregoing, to the extent that any consideration payable by the Corporation
in connection with the redemption or repurchase of any shares of Class A Common
Stock, Class B-1 Common Stock or other Equity Securities of the Corporation or
any of its Subsidiaries consists (in whole or in part) of shares of Class A
Common Stock, Class B-1 Common Stock or such other Equity Securities (including,
for the avoidance of doubt, in connection with the cashless exercise of an
option or warrant), then the redemption or repurchase of the corresponding
Common Units or other Equity Securities of the Company shall be effectuated in
an equivalent manner.

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a) Units shall not be certificated unless otherwise determined by the Manager.
If the Manager determines that one or more Units shall be certificated, each
such certificate shall be signed by or in the name of the Company, by the Chief
Executive Officer and any other officer designated by the Manager, representing
the number of Units held by such holder. Such certificate shall be in such form
(and shall contain such legends) as the Manager may determine. Any or all of
such signatures on any certificate representing one or more Units may be a
facsimile, engraved or printed, to the extent permitted by applicable Law. The
Manager agrees that it shall not elect to treat any Unit as a “security” within
the meaning of Article 8 of the Uniform Commercial Code unless thereafter all
Units then outstanding are represented by one or more certificates.

 

18



--------------------------------------------------------------------------------

(b) If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

(c) Upon surrender to the Company or the transfer agent of the Company, if any,
of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Manager may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

Section 3.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09 Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

Section 3.10 Tax Treatment of Corporate Equity Plans.

(a) Options Granted to Persons Other than LLC Employees. If at any time or from
time to time, in connection with any Equity Plan, a stock option granted over
shares of Class A Common Stock to a Person other than an LLC Employee is duly
exercised, notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.04(a), solely for U.S. federal (and applicable state and
local) income tax purposes, the Corporation shall be deemed to have contributed
to the Company as a Capital Contribution, in lieu of the Capital Contribution
actually made and in consideration of additional Common Units, an amount equal
to the Value of a share of Class A Common Stock as of the date of such exercise
multiplied by the number of shares of Class A Common Stock then being issued by
the Corporation in connection with the exercise of such stock option.

 

19



--------------------------------------------------------------------------------

(b) Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Equity Plan, a stock option granted over shares of Class A
Common Stock to an LLC Employee is duly exercised, solely for U.S. federal (and
applicable state and local) income tax purposes, the following transactions
shall be deemed to have occurred:

(i) The Corporation shall sell to the Optionee, and the Optionee shall purchase
from the Corporation, for a cash price per share equal to the Value of a share
of Class A Common Stock at the time of the exercise, the number of shares of
Class A Common Stock equal to the quotient of (x) the exercise price payable by
the Optionee in connection with the exercise of such stock option divided by
(y) the Value of a share of Class A Common Stock at the time of such exercise.

(ii) The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Class A Common Stock
equal to the excess of (x) the number of shares of Class A Common Stock as to
which such stock option is being exercised over (y) the number of shares of
Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof. The purchase
price per share of Class A Common Stock for such sale of shares of Class A
Common Stock to the Company (or such Subsidiary) shall be the Value of a share
of Class A Common Stock as of the date of exercise of such stock option.

(iii) The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation to such LLC Employee, the number of shares of Class A
Common Stock described in Section 3.10(b)(ii).

(iv) The Corporation shall be deemed to have contributed any amounts received by
the Corporation pursuant to Section 3.10(b)(i) and any amount deemed to be
received by the Company pursuant to Section 3.10(b)(ii) in connection with the
exercise of such stock option.

The transactions described in this Section 3.10(b) are intended to comply with
the provisions of Treasury Regulations Section 1.1032-3 and shall be interpreted
consistently therewith.

(c) Restricted Stock Granted to LLC Employees. If at any time or from time to
time, in connection with any Equity Plan, any shares of Class A Common Stock are
issued to an LLC Employee (including any Corporation Restricted Shares) in
consideration for services performed for the Company or any Subsidiary, on the
date (such date, the “Vesting Date”) that the Value of such shares is includible
in taxable income of such LLC Employee, the following events will be deemed to
have occurred solely for U.S. federal (and applicable state and local) income
tax purposes: (a) the Corporation shall be deemed to have sold such shares of
Class A Common Stock to the Company (or if such LLC Employee is an employee of,
or other service provider to, a Subsidiary, to such Subsidiary) for a purchase
price equal to the Value of such shares of Class A Common Stock, (b) the Company
(or such Subsidiary) shall be deemed to have delivered such

 

20



--------------------------------------------------------------------------------

shares of Class A Common Stock to such LLC Employee, (c) the Corporation shall
be deemed to have contributed the purchase price for such shares of Class A
Common Stock to the Company as a Capital Contribution, and (d) in the case where
such LLC Employee is an employee of a Subsidiary, the Company shall be deemed to
have contributed such amount to the capital of the Subsidiary.

(d) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Company or any of their
respective Affiliates. The Members acknowledge and agree that, in the event that
any such plan is adopted, modified or terminated by the Corporation, amendments
to this Section 3.10 may become necessary or advisable and that any approval or
consent to any such amendments requested by the Corporation shall be deemed
granted by the Manager without the requirement of any further consent or
acknowledgement of any other Member.

(e) Anti-dilution Adjustments. For all purposes of this Section 3.10, the number
of shares of Class A Common Stock and the corresponding number of Common Units
shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Equity Plan and applicable
award or grant documentation.

Section 3.11 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Common Units. Upon such
contribution, the Company will issue to the Corporation a number of Common Units
equal to the number of new shares of Class A Common Stock so issued.

ARTICLE IV

DISTRIBUTIONS

Section 4.01 Distributions.

(a) Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided, however, that the Manager shall have the obligation to make
Distributions as set forth in Sections

 

21



--------------------------------------------------------------------------------

4.01(b) and 14.02; and provided further that, notwithstanding any other
provision herein to the contrary, no Distributions shall be made to any Member
to the extent such Distribution would violate Section 18-607 or Section 18-804
of the Delaware Act. Promptly following the designation of a record date and the
declaration of a Distribution pursuant to this Section 4.01(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof. In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its reasonable discretion to make Distributions
to the Members pursuant to this Section 4.01(a) in such amounts as shall enable
the Corporation to pay dividends or to meet its obligations (to the extent such
obligations are not otherwise able to be satisfied as a result of Tax
Distributions required to be made pursuant to Section 4.01(b) or reimbursements
required to be made pursuant to Section 6.06).

(b) Tax Distributions. With respect to any tax period (or the portion thereof)
ending after the date hereof, the Company shall, on each Tax Distribution Date,
make Distributions to all Members pro rata, in accordance with each Member’s
Percentage Interest, an amount of cash pursuant to this Section 4.01(b) until
each Member, other than the Corporation, has received an amount at least equal
to its Assumed Tax Liability and the Corporation has received an amount
sufficient to enable it to timely (x) satisfy all of its U.S. federal, state and
local and non-U.S. tax liabilities, and (y) meet its obligations pursuant to the
Tax Receivable Agreement. To the extent that any Member would not otherwise
receive its Percentage Interest of the aggregate tax Distributions to be paid
pursuant to this Section 4.01(b) on any Tax Distribution Date, the tax
Distributions to such Member shall be increased to ensure that all Distributions
made pursuant to this Section 4.01(b) are made pro rata in accordance with such
Member’s Percentage Interest.

(c) Tax Refunds of the Corporation. All refunds for taxes received by the
Corporation after the Effective Time that are attributable to taxable periods
(or portions thereof) ending on or before the Effective Time shall be promptly
transferred to the Company for no consideration and no additional Units shall be
issued to the Corporation in respect of any such transfer. Such transfers shall
not constitute Capital Contributions and shall have no effect on the Capital
Accounts of any Member.

Section 4.02 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreements or result in a default (or an event that, with notice or the lapse of
time or both, would constitute a default) thereunder.

ARTICLE V

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01 Capital Accounts.

(a) The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulations Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the reasonable discretion of the Manager),
upon the occurrence of the events specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital

 

22



--------------------------------------------------------------------------------

Accounts in accordance with the rules of such Treasury Regulations and Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company
property. The Capital Account balance of each of the Members as of the date
hereof, as adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), is its respective “Contribution Closing Capital
Account Balance” set forth on the Schedule of Members.

(b) For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

(ii) If the Book Value of any Company property is adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property.

(iii) Items of income, gain, loss or deduction attributable to the disposition
of Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.

(iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing Profits or Losses, there shall be
taken into account Depreciation for such Taxable Year or other Fiscal Period.

(v) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(vi) Items specifically allocated under Section 5.03 shall be excluded from the
computation of Profits and Losses.

Section 5.02 Allocations. After giving effect to the allocations under
Section 5.03, and subject to Section 5.04, Profits, Losses and, to the extent
necessary, individual items of income, gain, loss, credit and deduction, for any
Taxable Year or other Fiscal Period shall be allocated among the Capital
Accounts of the Members on a pro rata basis in accordance with each Member’s
Percentage Interest.

 

23



--------------------------------------------------------------------------------

Section 5.03 Regulatory and Special Allocations.

(a) Partner nonrecourse deductions (as defined in Treasury Regulations
Section 1.704-2(i)(2)) attributable to partner nonrecourse debt (as defined in
Treasury Regulations Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulations Section 1.704-2(i). If there is a net decrease
during a Taxable Year in Member Minimum Gain, items of Company income and gain
for such Taxable Year (and, if necessary, for subsequent Taxable Years) shall be
allocated to the Members in the amounts and of such character as determined
according to Treasury Regulations Section 1.704-2(i)(4).

(b) Nonrecourse deductions (as determined according to Treasury Regulations
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Company Minimum
Gain during any Taxable Year, each Member shall be allocated items of Company
income and gain for such Taxable Year (and, if necessary, for subsequent Taxable
Years) in the amounts and of such character as determined according to Treasury
Regulations Section 1.704-2(f). This Section 5.03(b) is intended to be a minimum
gain chargeback provision that complies with the requirements of Treasury
Regulations Section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

(c) If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then items of Company
income and gain for such Taxable Year shall be allocated to such Member in
proportion to, and to the extent of, such Adjusted Capital Account Deficit. This
Section 5.03(c) is intended to be a qualified income offset provision as
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted in a manner consistent therewith.

(d) If the allocation of Losses to a Member as provided in Section 5.02 would
create or increase an Adjusted Capital Account Deficit, there shall be allocated
to such Member only that amount of Losses as will not create or increase an
Adjusted Capital Account Deficit. The Losses that would, absent the application
of the preceding sentence, otherwise be allocated to such Member shall be
allocated to the other Members in accordance with their relative Percentage
Interests, subject to this Section 5.03(d).

(e) Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(j) and (m).

(f) The allocations set forth in Section 5.03(a) through and including
Section 5.03(d) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
V, but subject to the Regulatory Allocations, income, gain, deduction and loss
shall be

 

24



--------------------------------------------------------------------------------

reallocated among the Members so as to eliminate the effect of the Regulatory
Allocations and thereby cause the respective Capital Accounts of the Members to
be in the amounts (or as close thereto as possible) they would have been if
Profit and Loss (and such other items of income, gain, deduction and loss) had
been allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this will be accomplished by specially allocating other
Profit and Loss (and such other items of income, gain, deduction and loss) among
the Members so that the net amount of the Regulatory Allocations and such
special allocations to each such Member is zero. In addition, if in any Taxable
Year or other Fiscal Period there is a decrease in Company Minimum Gain, or in
Member Minimum Gain, and application of the minimum gain chargeback requirements
set forth in Section 5.03(a) or Section 5.03(b) would cause a distortion in the
economic arrangement among the Members, the Members may, if they do not expect
that the Company will have sufficient other income to correct such distortion,
request the Internal Revenue Service to waive either or both of such minimum
gain chargeback requirements. If such request is granted, this Agreement shall
be applied in such instance as if it did not contain such minimum gain
chargeback requirement.

Section 5.04 Tax Allocations.

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for U.S. federal (and applicable state and local) income tax
purposes, among the Members in accordance with the allocation of such income,
gains, losses, deductions and credits among the Members for computing their
Capital Accounts; provided that if any such allocation is not permitted by the
Code or other applicable Law, the Company’s subsequent income, gains, losses,
deductions and credits will be allocated among the Members so as to reflect as
nearly as possible the allocation set forth herein in computing their Capital
Accounts.

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Book Value in a manner consistent with Code
Section 704(c) and the applicable Regulations using any method approved under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder
as mutually agreed to by the Manager and APHC (or its successor). If the Manager
and APHC (or its successor) are unable to agree on such a method, the variation
shall be taken into account using the “traditional method,” as described in
Treasury Regulations Section 1.704-3(b).

(c) If the Book Value of any Company asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for U.S. federal income tax purposes
and its Book Value in a manner consistent with Code Section 704(c) and the
applicable Regulations using any method approved under Section 704(c) of the
Code and the Treasury Regulations promulgated thereunder as mutually agreed to
by the Manager and APHC (or its successor). If the Manager and APHC (or its
successor) are unable to agree on such a method, the variation shall be taken
into account using the “traditional method,” as described in Treasury
Regulations Section 1.704-3(b).

 

25



--------------------------------------------------------------------------------

(d) In the event of a Transfer of Units, Profits and Losses and other items of
income, gain, loss and deduction of the Company attributable to such transferred
Units for the Fiscal Period in which such Transfer occurs shall be determined
using either the interim closing of the books method or the proration method, as
mutually agreed to by the Corporation and APHC (or its successor) for so long as
APHC (or its successor) remains a Member and at the election of the Corporation
thereafter.

(e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

(f) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members pro rata as determined by the Manager
taking into account the principles of Treasury Regulations
Section 1.704-1(b)(4)(ii).

(g) Each Member’s share of the Company’s “excess nonrecourse liabilities” shall
be determined in accordance with Treasury Regulations Section 1.752-3(a)(3)
using a method mutually agreed to by the Manager and APHC (or its successor). If
the Manager and APHC (or its successor) are unable to agree on such a method,
the Company’s excess nonrecourse liabilities shall be allocated to the Members
using the “additional method,” as described in Treasury Regulations
Section 1.752-3(a)(3).

(h) Allocations pursuant to this Section 5.04 are solely for purposes of U.S.
federal (and applicable state and local) income taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, Distributions or other Company items pursuant to any
provision of this Agreement.

Section 5.05 Withholding; Reimbursement for Payments on Behalf of a Member. The
Company and its Subsidiaries may withhold from distributions, allocations or
portions thereof if it is required to do so by any applicable Law, and each
Member hereby authorizes the Company and its Subsidiaries to withhold or pay on
behalf of or with respect to such Member any amount of U.S. federal, state, or
local or non-U.S. taxes that the Manager determines, in good faith, that the
Company or any of its Subsidiaries is required to withhold or pay with respect
to any amount distributable or allocable to such Member pursuant to this
Agreement. In addition, if the Company is obligated to pay any other amount to a
Governmental Entity (or otherwise makes a payment to a Governmental Entity) that
is specifically attributable to a Member (including U.S. federal income taxes as
a result of Company obligations pursuant to the Revised Partnership Audit
Provisions with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Member, state personal property taxes and
state unincorporated business taxes, but excluding payments such as professional
association fees and the like made voluntarily by the Company on behalf of any
Member based upon such Member’s status as an employee of the Company), then such
tax shall be treated as an amount of taxes withheld or paid with respect to such
Member pursuant to this Section 5.05. For all purposes under this Agreement, any
amounts withheld or paid with respect to a Member pursuant to this Section 5.05
shall be treated as having been distributed to such Member at the time such
withholding or payment is made. Further, to the extent that the cumulative
amount of such withholding or payment for any period

 

26



--------------------------------------------------------------------------------

exceeds the distributions to which such Member is entitled for such period, such
Member shall reimburse the Company in full for the amount of such excess. The
Manager may offset Distributions to which a Person is otherwise entitled under
this Agreement against such Person’s obligation to reimburse the Company under
this Section 5.05. A Member’s obligation to reimburse the Company under this
Section 5.05 shall survive the termination, dissolution, liquidation and winding
up of the Company, and for purposes of this Section 5.05, the Company shall be
treated as continuing in existence. The Company may pursue and enforce all
rights and remedies it may have against each Member under this Section 5.05,
including instituting a lawsuit to collect amounts owed under such reimbursement
obligation with interest accruing from the date such withholding or payment is
made by the Company at a rate per annum equal to the Base Rate (but not in
excess of the highest rate per annum permitted by Law). Any income from such
reimbursement (and interest) shall not be allocated to or distributed to the
Member reimbursing such amount (and interest). Each Member hereby agrees to
furnish to the Company such information and forms as required or reasonably
requested in order to comply with any laws and regulations governing withholding
of tax or in order to claim any reduced rate of, or exemption from, withholding
to which the Member is legally entitled.

ARTICLE VI

MANAGEMENT

Section 6.01 Authority of Manager.

(a) Except for situations in which the approval of any Member(s) is specifically
required by this Agreement and for situations in which the approval of the
Conflicts Committee is required pursuant to the Stockholders Agreement, or as
otherwise provided in this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation, as the sole managing member of the Company (the Corporation, in
such capacity, or any other Person appointed in accordance with Section 6.04,
the “Manager”) and (ii) the Manager shall conduct, direct and exercise full
control over all activities of the Company. The Manager shall be the “manager”
of the Company for the purposes of the Delaware Act. Except as otherwise
expressly provided for herein and subject to the other provisions of this
Agreement, the Members hereby consent to the exercise by the Manager of all such
powers and rights conferred on the Members by the Delaware Act with respect to
the management and control of the Company. Any vacancies in the position of
Manager shall be filled in accordance with Section 6.04.

(b) The day-to-day business and operations of the Company shall be overseen and
implemented by officers of the Company (each, an “Officer” and collectively, the
“Officers”), subject to the limitations imposed by the Manager. An Officer may,
but need not, be a Member. Each Officer shall be appointed by the Manager and
shall hold office until his or her successor shall be duly designated and shall
qualify or until his or her death or until he or she shall resign or shall have
been removed in the manner hereinafter provided. Any one Person may hold more
than one office. Subject to the other provisions in this Agreement (including in
Section 6.07 below), the salaries or other compensation, if any, of the Officers
of the Company shall be fixed from time to time by the Manager. The authority
and responsibility of the Officers shall include, but not be limited to, such
duties as the Manager may, from time to time, delegate to them and the carrying
out of the Company’s business and affairs on a day-to-day basis. An Officer may

 

27



--------------------------------------------------------------------------------

also perform one or more roles as an officer of the Manager. The Manager may
remove any Officer from office at any time, with or without cause. If any
vacancy shall occur in any office, for any reason whatsoever, then the Manager
shall have the right to appoint a new Officer to fill the vacancy.
Notwithstanding anything to the contrary herein, at the Effective Time, the
Manager shall appoint the chief executive officer of the Corporation to serve as
the chief executive officer of the Company until his death or until he shall
resign or shall have been removed by the Manager in the manner provided herein.

(c) Subject to the other provisions of this Agreement, the Manager shall have
the power and authority to effectuate the sale, lease, transfer, exchange or
other disposition of any, all or substantially all of the assets of the Company
(including the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.

Section 6.02 Actions of the Manager. The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

Section 6.03 Resignation; No Removal. The Corporation shall not, by any means,
resign as, cease to be or be replaced as the Manager except in compliance with
this Section 6.03. No termination or replacement of the Corporation as the
Manager shall be effective unless proper provision is made, in compliance with
this Agreement, so that the obligations of the Corporation (or its successor, if
applicable) and any new Manager and the rights of all Members under this
Agreement and applicable Law remain in full force and effect. No appointment of
a Person other than the Corporation (or its successor, as applicable) as the
Manager shall be effective unless the Corporation (or its successor, as
applicable) and the new Manager (as applicable) provide all of the other Members
with contractual rights, directly enforceable by such other Members against the
Corporation (or its successor, as applicable) and the new Manager (as
applicable), to cause (a) the Corporation to comply with all of the
Corporation’s obligations under this Agreement (including its obligations under
Article XI) other than those that must necessarily be taken in its capacity as
the Manager and (b) the new Manager to comply with all of the Manager’s
obligations under this Agreement. For the avoidance of doubt, the Members have
no right under this Agreement to remove or replace the Manager.

Section 6.04 Vacancies. Vacancies in the position of Manager occurring for any
reason shall be filled by the Corporation (or, if the Corporation has ceased to
exist without any successor or assign, then by the holders of a majority in
interest of the voting capital stock of the Corporation immediately prior to
such cessation). For the avoidance of doubt, the Members (other than the
Corporation) have no right under this Agreement to fill any vacancy in the
position of Manager.

Section 6.05 Transactions Between Company and Manager. The Manager may cause the
Company to contract and deal with the Manager, or any Affiliate of the Manager;
provided that such contracts and dealings are on terms comparable to and
competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members (other than the Manager and its controlled
Affiliates) holding a majority of the Units (excluding Units held

 

28



--------------------------------------------------------------------------------

by the Manager and its controlled Affiliates) then outstanding and, in any case,
would not violate any provisions of or result in a default (or an event that,
with notice or the lapse of time or both, would constitute a default) under the
Credit Agreements; and provided, further, that any such contracts and dealings
that are deemed Related Party Transactions (as defined in the Stockholders
Agreement) shall be subject to Conflicts Committee approval.

Section 6.06 Reimbursement for Expenses. The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that the Manager’s Class A Common
Stock is and will continue to be publicly traded and therefore the Manager will
have access to the public capital markets and that such status and the services
performed by the Manager will inure to the benefit of the Company and all
Members; therefore, the Manager shall be reimbursed by the Company for any
reasonable out-of-pocket expenses incurred on behalf of the Company, including
all fees, expenses and costs of being a public company (including public
reporting obligations, proxy statements, stockholder meetings, stock exchange
fees, transfer agent fees, SEC and FINRA filing fees and offering expenses) and
maintaining its existence as a separate legal entity, but excluding, for the
avoidance of doubt, any payment obligations of the Corporation under the Tax
Receivable Agreement. In the event that (i) shares of Class A Common Stock were
sold to underwriters in the initial public offering of the Corporation or are
sold to underwriters in any public offering after the Effective Time, in each
case, at a price per share that is lower than the price per share for which such
shares of Class A Common Stock are sold to the public in such public offering
after taking into account underwriters’ discounts or commissions and brokers’
fees or commissions (such difference, the “Discount”) and (ii) the proceeds from
such public offering are used to fund the Cash Settlement for any Redeemed Units
or otherwise contributed to the Company, the Company shall reimburse the Manager
for such Discount by treating such Discount as an additional Capital
Contribution made by the Manager to the Company, issuing Common Units in respect
of such deemed Capital Contribution in accordance with Section 11.02, and
increasing the Manager’s Capital Account by the amount of such Discount. To the
extent practicable, expenses incurred by the Manager on behalf of or for the
benefit of the Company shall be billed directly to and paid by the Company and,
if and to the extent any reimbursements to the Manager or any of its Affiliates
by the Company pursuant to this Section 6.06 constitute gross income to such
Person (as opposed to the repayment of advances made by such Person on behalf of
the Company), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

Section 6.07 Delegation of Authority. The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including chief executive officer,
president, chief executive officer, chief financial officers, chief operating
officer, vice president, secretary, assistant secretary, treasurer or assistant
treasurer) and delegate certain authority and duties to such Persons as the same
may be amended, restated, supplemented or otherwise modified from time to time.
Any number of titles may be held by the same individual. The salaries or other
compensation, if any, of such agents of the Company shall be fixed from time to
time by the Manager, subject to the other provisions in this Agreement.

 

29



--------------------------------------------------------------------------------

Section 6.08 Limitation of Liability of Manager.

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Manager nor any of the Manager’s Affiliates
shall be liable to the Company or to any Member that is not the Manager for any
act or omission performed or omitted by the Manager in its capacity as the sole
managing member of the Company pursuant to authority granted to the Manager by
this Agreement; provided, however, that, except as otherwise provided herein,
such limitation of liability shall not apply to the extent the act or omission
was attributable to the Manager’s or its Affiliates’ or their respective agents’
bad faith, willful misconduct or violation of Law in which the Manager or such
Affiliate or their respective agents acted with knowledge that its conduct was
unlawful, or for any present or future breaches of any representations,
warranties, covenants or obligations by the Manager or its Affiliates contained
herein or in the other agreements with the Company. The Manager may exercise any
of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents, and, to
the fullest extent permitted by applicable Law, shall not be responsible for any
misconduct or negligence on the part of any such agent (so long as such agent
was selected in good faith and with reasonable care). The Manager shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company or any Member that is not
the Manager.

(b) Subject to Section 6.11, whenever in this Agreement the Manager is permitted
or required to take any action or to make a decision in its “good faith” or
under another express standard, the Manager shall act under such express
standard and, to the fullest extent permitted by applicable Law, shall not be
subject to any other or different standards imposed by this Agreement or any
other agreement contemplated herein, and, notwithstanding anything contained
herein to the contrary, so long as the Manager acts in good faith, the
resolution, action or terms so made, taken or provided by the Manager shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or impose liability upon the Manager or any of the Manager’s Affiliates.

Section 6.09 Investment Company Act. The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

Section 6.10 Outside Activities of the Manager. The Manager shall not, directly
or indirectly, enter into or conduct any business or operations, other than in
connection with (a) the ownership, acquisition and disposition of Common Units,
(b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Exchange Act
and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests, (e) financing or refinancing of any type related to the Company, its
Subsidiaries or their assets or activities, and (f) such activities as are
incidental to the foregoing; provided, however, that, except as otherwise
provided herein, the net proceeds of any sale of Equity Securities of the
Corporation pursuant to the preceding clauses (d) and (e) shall be made
available to the Company as Capital Contributions and the proceeds of any other
financing raised by the Manager pursuant to the preceding clauses (d) and (e)
shall be made available to the Company as loans or otherwise as appropriate and,
provided further, that

 

30



--------------------------------------------------------------------------------

the Manager may, in its sole and absolute discretion, from time to time hold or
acquire assets in its own name or otherwise other than through the Company and
its Subsidiaries so long as the Manager takes all necessary measures to ensure
that the economic benefits and burdens of such assets are otherwise vested in
the Company or its Subsidiaries, through assignment, mortgage loan or otherwise.
Nothing contained herein shall be deemed to prohibit the Manager from executing
any guarantee of indebtedness of the Company or its Subsidiaries.

Section 6.11 Standard of Care. Subject to the second sentence of this
Section 6.11, the Manager shall, in connection with the performance of its
duties in its capacity as the Manager, have the same fiduciary duties to the
Company and the Members as would be owed to a Delaware corporation and its
stockholders by its directors, and shall be entitled to the benefit of the same
presumptions in carrying out such duties as would be afforded to a director of a
Delaware corporation (as such duties and presumptions are defined, described and
explained under the Laws of the State of Delaware as in effect from time to
time). Notwithstanding anything to the contrary set forth in this Agreement, the
Manager shall not be liable to the Company or its Members for monetary damages
for any breach of fiduciary duty that would be owed to a Delaware corporation
and its stockholders by its directors; provided, however, that this, limitation
of liability shall not eliminate or limit the liabilities of the Manager for any
breach of the duty of loyalty to the Company or its Members or for acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of law. The provisions of this Agreement, to the extent that they
restrict or eliminate the duties (including fiduciary duties) and liabilities of
the Manager otherwise existing at law or in equity, are agreed by the Members to
replace, to the fullest extent permitted by applicable Law, such other duties
and liabilities of the Manager.

ARTICLE VII

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 7.01 Limitation of Liability and Duties of Members; Investment
Opportunities.

(a) Except as provided in this Agreement or in the Delaware Act, no Member
(including the Manager) shall be obligated personally for any debt, obligation
or liability solely by reason of being a Member or acting as the Manager of the
Company; provided that, in the case of the Manager, and subject to the second
sentence of Section 6.11, this sentence shall not in any manner limit the
liability of the Manager to the Company or any Member (other than the Manager)
attributable to a breach by the Manager of any obligations of the Manager under
this Agreement. Notwithstanding anything contained herein to the contrary, the
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on the Members for liabilities of the Company.

(b) In accordance with the Delaware Act and the laws of the State of Delaware, a
Member may, under certain circumstances, be required to return amounts
previously distributed to such Member. To the fullest extent permitted by
applicable Law, it is the intent of the Members that no Distribution to any
Member pursuant to Article IV shall be deemed a return of money or other
property paid or distributed in violation of the Delaware Act. The payment of
any such money or Distribution of any such property to a Member shall be deemed
to be a

 

31



--------------------------------------------------------------------------------

compromise within the meaning of Section 18-502(b) of the Delaware Act, and, to
the fullest extent permitted by Law, any Member receiving any such money or
property shall not be required to return any such money or property to the
Company or any other Person. However, if any court of competent jurisdiction
holds that, notwithstanding the provisions of this Agreement, any Member is
obligated to make any such payment, such obligation shall be the obligation of
such Member and not of any other Member.

(c) Notwithstanding any other provision of this Agreement (subject to
Section 6.08 and except as set forth in Section 6.11, in each case, with respect
to the Manager), to the extent that, at law or in equity, any Member (or such
Member’s Affiliate or any manager, managing member, general partner, director,
officer, employee, agent, fiduciary or trustee of such Member or of any
Affiliate of such Member (each Person described in this parenthetical, a
“Related Person”)) has duties (including fiduciary duties (other than any
fiduciary duty owed by such Member or Related Person to the Corporation)) to the
Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties are hereby eliminated, to the fullest extent permitted by law,
and replaced with the duties or standards expressly set forth herein, if any.
The elimination of duties to the Company, the Manager, each of the Members, each
other Person who acquires an interest in a Company Interest and each other
Person bound by this Agreement and replacement thereof with the duties or
standards expressly set forth herein, if any, are approved by the Company, the
Manager, each of the Members, each other Person who acquires an interest in a
Company Interest and each other Person bound by this Agreement.

(d) Notwithstanding any duty (including any fiduciary duty) otherwise applicable
at law or in equity, the doctrine of corporate opportunity, or any analogous
doctrine, will not apply to any Member (including the Corporation in its
capacity as a Member or as Manager) or to any Related Person of such Member, and
no Member (or any Related Person of such Member) that acquires knowledge of a
potential transaction, agreement, arrangement or other matter that may be an
opportunity for the Company or the Members will have any duty to communicate or
offer such opportunity to the Company or the Members, or to develop any
particular investment, and such Person will not be liable to the Company or the
Members for breach of any fiduciary or other duty (other than any fiduciary duty
owed by such Person to the Corporation) by reason of the fact that such Person
pursues or acquires for, or directs such opportunity to, another Person or does
not communicate such investment opportunity to the Members. Notwithstanding any
duty (including any fiduciary duty (other than any fiduciary duty owed to the
Corporation)) otherwise applicable at law or in equity, neither the Company nor
any Member has any rights or obligations by virtue of this Agreement or the
relationships created hereby in or to such independent ventures or the income or
profits or losses derived therefrom, and the pursuit of any such ventures
outside the Company, even if competitive with the activities of the Company or
the Members, will not be deemed wrongful or improper.

Section 7.02 Lack of Authority. No Member, other than the Manager or a duly
appointed Officer, in each case in its capacity as such, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company. The
Members hereby consent to the exercise by the Manager of the powers conferred on
the Manager by Law and this Agreement.

 

32



--------------------------------------------------------------------------------

Section 7.03 No Right of Partition. No Member shall have the right to seek or
obtain partition by court decree or operation of Law of any Company property, or
the right to own or use particular or individual assets of the Company.

Section 7.04 Indemnification.

(a) Subject to Section 5.05, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities, damages and losses (including attorneys’ fees, judgments,
amounts paid in settlement, fines, excise taxes, interest or penalties)
reasonably incurred or suffered by such Person (or one or more of such Person’s
Affiliates) by reason of the fact that such Person is or was serving as the
Manager or Officer of the Company or is or was serving at the request of the
Company as a manager, officer, director, principal or member of another
corporation, partnership, joint venture, limited liability company, trust or
other enterprise; provided, however, that no Indemnified Person shall be
indemnified for any expenses, liabilities and losses suffered that are
attributable to such Indemnified Person’s or its Affiliates’ bad faith, willful
misconduct or violation of Law in which such Indemnified Person or such
Affiliate acted with knowledge that its conduct was unlawful, or for any present
or future breaches of any representations, warranties, covenants or obligations
by such Indemnified Person or its Affiliates contained herein or in the other
agreements with the Company. Expenses, including attorneys’ fees, incurred by
any such Indemnified Person in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding, including any
appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.

(b) The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

(c) The Company shall maintain directors’ and officers’ liability insurance, or
substantially equivalent insurance, at its expense, to protect any Indemnified
Person (and the investment funds, if any, they represent) against any expense,
liability or loss described in Section 7.04(a) whether or not the Company would
have the power to indemnify such Indemnified Person against such expense,
liability or loss under the provisions of this Section 7.04. The Company shall
use its commercially reasonable efforts to purchase and maintain property,
casualty and liability insurance in types and at levels customary for companies
of similar size engaged in similar lines of business, as determined in good
faith by the Manager, and the Company shall use its commercially reasonable
efforts to purchase directors’ and officers’ liability insurance (including
employment practices coverage) with a carrier and in an amount that is necessary
or desirable as determined in good faith by the Manager.

 

33



--------------------------------------------------------------------------------

(d) Notwithstanding any provision to the contrary in this Agreement, the
indemnification and advancement of expenses to be provided by the Company
pursuant to this Section 7.04 shall be provided out of and to the extent of
Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company.

(e) If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

Section 7.05 Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

(a) Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the outstanding Units, voting together as a single
class, shall be the acts of the Members. Any Member entitled to vote at a
meeting of Members may authorize another person or persons to act for it by
proxy. An electronic mail, telegram, telex, cablegram or similar transmission by
the Member, or a photographic, photostatic, facsimile or similar reproduction of
a writing executed by the Member shall (if stated thereon) be treated as a proxy
executed in writing for purposes of this Section 7.05(a). No proxy shall be
voted or acted upon after eleven (11) months from the date thereof, unless the
proxy provides for a longer period. A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and that the proxy is
coupled with an interest. Should a proxy designate two or more Persons to act as
proxies, unless that instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or, if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the votes
that are the subject of such proxy are to be voted with respect to such issue.

(b) The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least forty eight (48) hours’ prior written notice
to the other Members entitled to vote, which notice shall state the purpose or
purposes for which such meeting is being called. The actions taken by the
Members entitled to vote or consent at any meeting (as opposed to by written
consent), however called and noticed, shall be as valid as though taken at a
meeting duly held after regular call and notice if (but not until), either
before, at or after the meeting, the Members entitled to vote or consent as to
whom it was improperly held signs a written waiver of notice or a consent to the
holding of such meeting or an approval of the minutes thereof. The actions by
the Members entitled to vote or consent may be taken by vote of the Members
entitled to vote or consent at a meeting or by written consent, so long as such
consent is signed by

 

34



--------------------------------------------------------------------------------

Members having not less than the minimum number of Units that would be necessary
to authorize or take such action at a meeting at which all Members entitled to
vote thereon were present and voted. Prompt notice of the action so taken, which
shall state the purpose or purposes for which such consent is required and may
be delivered via email, without a meeting shall be given to those Members
entitled to vote or consent who have not consented in writing; provided,
however, that the failure to give any such notice shall not affect the validity
of the action taken by such written consent. Any action taken pursuant to such
written consent of the Members shall have the same force and effect as if taken
by the Members at a meeting thereof.

Section 7.06 Inspection Rights. The Company shall permit each Member and each of
its designated representatives to (i) visit and inspect any of the properties of
the Company and its Subsidiaries, all at reasonable times and upon reasonable
notice, (ii) examine the corporate and financial records of the Company or any
of its Subsidiaries and make copies thereof or extracts therefrom, (iii) consult
with the managers, officers, employees and independent accountants of the
Company or any of its Subsidiaries concerning the affairs, finances and accounts
of the Company or any of its Subsidiaries. The presentation of an executed copy
of this Agreement by any Member to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Persons and their respective designated
representatives.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01 Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 9.01 or pursuant
to applicable Laws. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

Section 8.02 Fiscal Year. The Fiscal Year of the Company shall end on
December 31 of each year or such other date as may be established by the
Manager; provided that the Company shall have the same Fiscal Year for
accounting purposes as its Taxable Year for U.S. federal income tax purposes.

ARTICLE IX

TAX MATTERS

Section 9.01 Preparation of Tax Returns. The Manager shall arrange, at the
Company’s expense, for the preparation and timely filing of all tax returns
required to be filed by the Company. On or before March 15, June 15,
September 15, and December 15 of each Taxable Year, the Company shall send to
each Person who was a Member at any time during the prior quarter, an estimate
of such Member’s state tax apportionment information and allocations to the
Members of taxable income, gains, losses, deductions and credits for the prior
quarter, which

 

35



--------------------------------------------------------------------------------

estimate shall have been reviewed by the Company’s outside tax accountants. The
Company shall send to each Person who was a Member at any time during such
Taxable Year, a statement showing such Member’s (A) final state tax
apportionment information, (B) allocations to the Members of taxable income,
gains, losses, deductions and credits for such Taxable Year, (C) a completed IRS
Schedule K-1 and (D) all other information reasonably requested and necessary
for the preparation of such Person’s U.S. federal (and applicable state and
local) income tax returns. The Company shall make commercially reasonable
efforts to send the information set forth in the preceding sentence no later
than the later of (i) April 15 following the end of the prior Taxable Year, and
(ii) thirty (30) Business Days after the issuance of the final financial
statement report for a Fiscal Year by the Company’s auditors; provided, however,
that in no event shall such information be delivered later than one-hundred
fifty (150) days following the end of the prior Taxable Year. Each Member shall
notify the Company, and the Company shall take reasonable efforts to notify each
of the other Members, upon receipt of any notice of tax examination of the
Company by U.S. federal, state or local authorities. Subject to the terms and
conditions of this Agreement, in its capacity as Tax Matters Partner or
Partnership Representative (as applicable), the Corporation shall have the
authority to prepare the tax returns of the Company using the elections set
forth in Section 9.02 and such other permissible methods and elections as it
determines in its reasonable discretion.

Section 9.02 Tax Elections. The Company and any eligible Subsidiary shall make
an election pursuant to Section 754 of the Code, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 to the
extent necessary following any “termination” of the Company or the Subsidiary
under Section 708 of the Code. In addition, the Company (and any eligible
Subsidiary) shall make the following elections on the appropriate forms or tax
returns:

(a) to adopt the calendar year as the Company’s Taxable Year, if permitted under
the Code;

(b) to adopt the accrual method of accounting for U.S. federal income tax
purposes; and

(c) to elect to amortize the organizational expenses of the Company as permitted
by Code Section 709(b).

Each Member will upon request supply any information reasonably necessary to
give proper effect to any such elections.

Section 9.03 Tax Controversies.

(a) With respect to Tax Years beginning on or before December 31, 2017, the
Corporation is hereby designated the Tax Matters Partner of the Company, within
the meaning given to such term in Section 6231 of the Code (the Corporation, in
such capacity, the “Tax Matters Partner”) and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services reasonably incurred in connection therewith. Each Member
agrees to

 

36



--------------------------------------------------------------------------------

cooperate with the Company and to do or refrain from doing any or all things
reasonably requested by the Company with respect to the conduct of such
proceedings. The Tax Matters Partners shall keep all Members fully advised on a
current basis of any contacts by or discussions with the tax authorities, and
the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any tax
proceedings. Nothing herein shall diminish, limit or restrict the rights of any
Member under Subchapter C, Chapter 63, Subtitle F of the Code (Code Sections
6221 et seq.).

(b) With respect to Tax Years beginning after December 31, 2017, pursuant to the
Revised Partnership Audit Provisions, the Corporation shall be designated and
may, on behalf of the Company, at any time, and without further notice to or
consent from any Member, act as the “partnership representative” of the Company,
within the meaning given to such term in Section 6223 of the Code (the
Corporation, in such capacity, the “Partnership Representative”) for purposes of
the Code. The Partnership Representative shall have the right and obligation to
take all actions authorized and required, respectively, by the Code for the
Partnership Representative, and is authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services
reasonably incurred in connection therewith. Each Member agrees to cooperate
with the Company and to do or refrain from doing any or all things reasonably
requested by the Company with respect to the conduct of such proceedings. The
Partnership Representative shall keep all Members fully advised on a current
basis of any contacts by or discussions with the tax authorities, and the
Members shall have the right to observe and participate through representatives
of their own choosing (at their sole expense) in any tax proceedings. Nothing
herein shall diminish, limit or restrict the rights of any Member under the
Revised Partnership Audit Provisions.

Section 9.04 Liabilities. The Manager shall make commercially reasonable efforts
to ensure that all indebtedness that for U.S. federal income tax purposes is
treated as indebtedness of the Company or any of its direct or indirect
Subsidiaries that is treated as a partnership for U.S. federal income tax
purposes are nonrecourse liabilities within the meaning of Treasury Regulations
Section 1.752-1(a)(2).

ARTICLE X

RESTRICTIONS ON TRANSFER OF UNITS

Section 10.01 Transfers by Members. No holder of Units may Transfer any interest
in any Units, except Transfers (a) pursuant to and in accordance with
Section 10.02 or (b) approved in writing by the Manager (other than any Transfer
by the Manager). Notwithstanding the foregoing, (i) “Transfer” shall not include
an event that terminates the existence of a Member for income tax purposes
(including, without limitation, a change in entity classification of a Member
under Treasury Regulations Section 301.7701-3, termination of a partnership
pursuant to Section 708(b)(1)(B) of the Code, a sale of assets by, or
liquidation of, a Member pursuant to an election under Section 338 of the Code,
or merger, severance, or allocation within a trust or among sub-trusts of a
trust that is a Member), but that does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such

trust that is a Member) and (ii) this Article X shall not restrict any
Redemption pursuant to Section 11.01 or exchange pursuant to Section 11.03.

 

37



--------------------------------------------------------------------------------

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, a “Permitted Transfer”) (i) by a Member
to an Affiliate of such Member, (ii) by any Original Member or any direct or
(through a subsequent transfer) indirect transferee of such Original Member
(A) with the prior written consent of the Conflicts Committee, (B) in response
to a tender or exchange offer that has been approved or recommended by the
Corporate Board, (C) in connection with any Company Sale (as defined in the
Stockholders Agreement), (D) that is an individual, (1) to such Original
Member’s (or such transferee’s) spouse, (2) to such Original Member’s (or such
transferee’s) lineal ancestors, lineal descendants, siblings, cousins or the
spouses thereof, (3) to trusts for the benefit of such Original Member (or such
transferee) or such persons, (4) to foundations established by such Original
Member (or such transferee) or such persons or Affiliates thereof or (5) by way
of bequest or inheritance upon death, (E) that is an entity, to such Original
Member’s (or such transferee’s) members, partners or other equity holders or
(F) of up to a total of 60,000,000 Common Units (as adjusted for any equity
split, equity distribution, recapitalization, combination, reclassification or
similar change in the capital structure of the Company following the date
hereof) in the aggregate for all Members collectively pursuant to one or more
PIPE Transactions (as defined in the Stockholders Agreement) (without
duplication of the foregoing clauses (A) through (E)) or (iii) pursuant to a
Redemption or Direct Exchange in accordance with Article XI hereof; provided,
however, that the restrictions contained in this Agreement shall continue to
apply to Units after any Permitted Transfer of such Units. In the case of any
Permitted Transfer in accordance with clauses (i) or (ii) of the definition of
“Permitted Transfer”, (A) the transferor shall deliver a written notice to the
Company and the Members, which notice will disclose in reasonable detail the
identity of the proposed transferee, and (B) any such transferees of Units
Transferred in such Permitted Transfer shall agree in writing to be bound by the
provisions of this Agreement. In the case of a Permitted Transfer (other than a
Redemption or Direct Exchange) by any Original Member of Common Units to a
transferee in accordance with this Section 10.02, such Member (or any subsequent
transferee of such Member) shall be required to also Transfer a number of shares
of Class B Common Stock corresponding to the number of such Member’s (or
subsequent transferee’s) Common Units that were Transferred in the transaction
to such transferee; and, in the case of a Redemption or Direct Exchange, a
number of shares of Class B Common Stock corresponding to the number of such
Member’s Common Units that were Transferred in such Redemption or Direct
Exchange shall be cancelled. All Permitted Transfers are subject to the
additional limitations set forth in Section 10.07(b) hereof (other than
Section 10.07(b)(iii)) and Section 4.1 of the Stockholders Agreement.

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

38



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON _____,
2018, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF AMNEAL PHARMACEUTICALS LLC, AS MAY BE
AMENDED AND MODIFIED FROM TIME TO TIME, AND AMNEAL PHARMACEUTICALS LLC RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE
BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE
FURNISHED BY AMNEAL PHARMACEUTICALS LLC TO THE HOLDER HEREOF UPON WRITTEN
REQUEST AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

Section 10.04 Transfer. Prior to Transferring any Units (other than (i) in
connection with a Redemption or Direct Exchange in accordance with Article XI or
(ii) pursuant to a Change of Control Transaction), the Transferring holder of
Units shall cause the prospective transferee to be bound by this Agreement and
any other agreements executed by the holders of Units and relating to such Units
in the aggregate (collectively, the “Other Agreements”), and shall cause the
prospective transferee to execute and deliver to the Company and the other
holders of Units a Joinder (or other counterpart to this Agreement reasonably
acceptable to the Manager) and counterparts of any applicable Other Agreements.
Any Transfer or attempted Transfer of any Units in violation of any provision of
this Agreement (including any prohibited indirect Transfers) (a) shall be void,
and (b) the Company shall not record such Transfer on its books or treat any
purported transferee of such Units as the owner of such securities for any
purpose.

Section 10.05 Assignee’s Rights.

(a) The Transfer of a Company Interest in accordance with this Agreement shall
be effective as of the date of its assignment (assuming compliance with all of
the conditions to such Transfer set forth herein), and such Transfer shall be
shown on the Schedule of Members. Profits, Losses and other Company items shall
be allocated between the transferor and the Assignee according to Code
Section 706, using any permissible method as determined in the reasonable
discretion of the Manager. Distributions made before the effective date of such
Transfer shall be paid to the transferor, and Distributions made after such date
shall be paid to the Assignee.

(b) Unless and until an Assignee becomes a Member pursuant to Article XII, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this

 

39



--------------------------------------------------------------------------------

Agreement; provided, however, that, without relieving the transferring Member
from any such limitations or obligations as more fully described in
Section 10.06, such Assignee shall be bound by any limitations and obligations
of a Member contained herein that a Member would be bound on account of the
Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

Section 10.06 Assignor’s Rights and Obligations. Any Member who shall Transfer
any Company Interest in a manner in accordance with this Agreement shall cease
to be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges, or, except as set forth in this Section 10.06,
duties, liabilities or obligations, of a Member with respect to such Units or
other interest (it being understood, however, that the applicable provisions of
Section 6.08, Section 7.01 and Section 7.04 shall continue to inure to such
Person’s benefit), except that unless and until the Assignee (if not already a
Member) is admitted as a Substituted Member in accordance with the provisions of
Article XII (the “Admission Date”), (i) such assigning Member shall retain all
of the duties, liabilities and obligations of a Member with respect to such
Units or other interest, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date. Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Company Interest that may exist on the
Admission Date or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.

Section 10.07 Overriding Provisions.

(a) Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance. The Manager shall promptly amend the Schedule of Members to reflect
any Permitted Transfer pursuant to this Article X.

(b) Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

(i) result in the violation of the Securities Act, or any other applicable U.S.
federal or state or non-U.S. Laws;

(ii) subject the Company to registration as an investment company under the
Investment Company Act;

 

40



--------------------------------------------------------------------------------

(iii) in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Company or the Manager is a party; provided
that the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager; provided, further,
this Section 10.07(b)(iii) shall not apply to any Permitted Transfer;

(iv) fail to meet one or more of the “secondary market safe harbors” described
in Treasury Regulations Sections 1.7704-1(e) (regarding transfers not involving
trading, such as, for example certain gift transfers certain carryover basis
transfers and certain transfers involving blocks of interests representing more
than two percent (2%) of the total interests in the Company’s capital or
profits), 1.7704-1(f) (regarding transfers pursuant to certain redemption and
repurchase agreements), 1.7704-1(g) (regarding transfers through qualified
matching services), or 1.7704-1(j) (regarding transfers where there is a lack of
actual trading (that is, trading in the aggregate representing two percent (2%)
or less of the total interests in the Company’s capital or profits in a taxable
year)), and, accordingly, in no event shall the Company recognize any Transfer
of any Units in a taxable year, other than those Transfers that are described in
Treasury Regulations Sections 1.7704-1(e)(1)(i)-(vii), 1.7704-1(e)(1)(ix),
1.7704-1(f), or 1.7704-1(g), to the extent such Transfers in the aggregate for
such taxable year would exceed two percent (2%) of the total interests in the
Company’s capital or profits as determined in accordance with Treasury
Regulations Sections 1.7704-1(j) and 1.7704-1(k); provided that the prohibitions
contained in this Section 10.07(b)(iv) shall not apply to any Transfer occurring
in any taxable year in which the Company did not have more than one hundred
(100) partners within the meaning of Treasury Regulations Section 1.7704-1(h)(1)
(determined by treating each Person that owns an interest in a Member that is a
partnership, S corporation, or grantor trust for federal income tax purposes as
a partner pursuant to Treasury Regulations Section 1.7704-1(h)) at any time
during such taxable year; provided, further, this Section 10.07(b)(iv) shall
apply to any transaction that would be a transfer for U.S. federal income tax
purposes even if such transfer is not a Transfer as defined herein;

(v) cause the Company to lose its status as a partnership for U.S. federal
income tax purposes or, without limiting the generality of the foregoing, cause
the Company to be treated as a “publicly traded partnership” or to be taxed as a
corporation pursuant to Section 7704 of the Code and any applicable Treasury
Regulations issued thereunder, or any successor provision of the Code; provided,
further, this Section 10.07(b)(v) shall apply to any transaction that would be a
transfer for U.S. federal income tax purposes, even if such transfer is not a
Transfer as defined herein, or

(vi) be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors).

 

41



--------------------------------------------------------------------------------

ARTICLE XI

REDEMPTION AND EXCHANGE RIGHTS

Section 11.01 Redemption Right of a Member.

(a) Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) all or any portion of its Common Units (the
“Redemption Right”) at any time. A Member desiring to exercise its Redemption
Right (the “Redeemed Member”) shall exercise such right by giving written notice
(the “Redemption Notice”) to the Company with a copy to the Corporation (the
date of the delivery of such Redemption Notice, the “Redemption Notice Date”).
The Redemption Notice shall specify the number of Common Units (collectively,
the “Redeemed Units”) that the Redeemed Member intends to have the Company
redeem. The Redemption shall be completed on the date that is three (3) Business
Days following delivery of the applicable Redemption Notice, unless the Company
elects and is permitted to make the redemption payment by means of a Cash
Settlement, in which case the Redemption shall be completed as promptly as
practicable following delivery of the applicable Redemption Notice, but in any
event, no more than ten (10) Business Days after delivery of such Redemption
Notice (unless and to the extent that the Manager in its reasonable discretion
agrees in writing to waive such time periods) (the date of such completion, the
“Redemption Date”); provided that the Company, the Corporation and the Redeemed
Member may change the number of Redeemed Units and/or the Redemption Date
specified in such Redemption Notice to another number and/or date by mutual
agreement in writing signed by each of them; provided further that a Redemption
Notice that includes Redeemed Units that are to be redeemed for Class A Common
Stock may be conditioned on the closing of an underwritten distribution of the
shares of Class A Common Stock that may be issued in connection with such
proposed Redemption. Unless the Redeemed Member timely has delivered a
Retraction Notice as provided in Section 11.01(b) or has delayed a Redemption as
provided in Section 11.01(c) or the Corporation has elected to effect a Direct
Exchange as provided in Section 11.03, on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Redeemed Member shall transfer and surrender the Redeemed Units to the Company
and a corresponding number of shares of Class B Common Stock to the Corporation,
in each case free and clear of all liens and encumbrances, (ii) the Company
shall (x) cancel the Redeemed Units, (y) transfer to the Redeemed Member the
consideration to which the Redeemed Member is entitled under Section 11.01(b),
and (z) if the Units are certificated, issue to the Redeemed Member a
certificate for a number of Common Units equal to the difference (if any)
between the number of Common Units evidenced by the certificate surrendered by
the Redeemed Member pursuant to clause (i) of this Section 11.01(a) and the
number of Redeemed Units and (iii) the Corporation shall cancel such shares of
Class B Common Stock.

(b) In exchange for its Redeemed Units, a Redeemed Member shall be entitled to
receive the Share Settlement or, at the Company’s election, the Cash Settlement
from the Company; provided, however, that the Company shall not be permitted to
elect the Cash Settlement method in connection with any Redemption of Common
Units that are to be redeemed for Class B-1 Common Stock pursuant to a Class B-1
Redemption Election by such Redeemed Member. Within one (1) Business Day of
delivery of the Redemption Notice, the Company shall give written notice (the
“Settlement Method Notice”) to the Redeemed Member (with a copy to the
Corporation) of its intended settlement method; provided that if the Company

 

42



--------------------------------------------------------------------------------

does not timely deliver a Settlement Method Notice, the Company shall be deemed
to have elected the Share Settlement method. The Redeemed Member may retract its
Redemption Notice by giving written notice (the “Retraction Notice”) to the
Company (with a copy to the Corporation) at any time prior to 5:00 p.m., New
York City time, on the Business Day after delivery of the Settlement Method
Notice. The timely delivery of a Retraction Notice shall terminate all of the
Redeemed Member’s, the Company’s and the Corporation’ rights and obligations
under this Section 11.01 arising from the retracted Redemption Notice.

(c) Notwithstanding anything to the contrary in Section 11.01(b), in the event
the Company elects a Share Settlement in connection with a Redemption, a
Redeemed Member shall be entitled, at any time prior to the consummation of a
Redemption, to revoke its Redemption Notice or delay the consummation of a
Redemption if any of the following conditions exists: (i) any registration
statement pursuant to which the resale of the Class A Common Stock to be
registered for such Redeemed Member at or immediately following the consummation
of the Redemption shall have ceased to be effective pursuant to any action or
inaction by the SEC or no such resale registration statement has yet become
effective; (ii) the Corporation shall have failed to cause any related
prospectus to be supplemented by any required prospectus supplement necessary to
effect such Redemption; (iii) the Corporation shall have exercised a contractual
right to defer, delay or suspend the filing or effectiveness of a registration
statement and such deferral, delay or suspension shall affect the ability of
such Redeemed Member to have the resale of its Class A Common Stock registered
at or immediately following the consummation of the Redemption; (iv) the
Corporation shall have disclosed to such Redeemed Member any material non-public
information concerning the Corporation, the receipt of which results in such
Redeemed Member being prohibited or restricted from selling Class A Common Stock
at or immediately following the Redemption without disclosure of such
information (and the Corporation does not permit disclosure); (v) any stop order
relating to the registration statement pursuant to which the Class A Common
Stock was to be registered by such Redeemed Member at or immediately following
the Redemption shall have been issued by the SEC; (vi) there shall have occurred
a material disruption in the securities markets generally or in the market or
markets in which the Class A Common Stock is then traded; (vii) there shall be
in effect an injunction, a restraining order or a decree of any nature of any
Governmental Entity that restrains or prohibits the Redemption; (viii) the
Corporation shall have failed to comply in all material respects with its
obligations under the Stockholders Agreement, and such failure shall have
affected the ability of such Redeemed Member to consummate the resale of Class A
Common Stock to be received upon such redemption pursuant to an effective
registration statement; or (ix) the Redemption Date would occur three
(3) Business Days or less prior to, or during, a Black-Out Period; provided
further, that in no event shall the Redeemed Member seeking to delay the
consummation of such Redemption and relying on any of the matters contemplated
in clauses (i) through (ix) above have controlled or intentionally materially
influenced any facts, circumstances, or Persons in connection therewith (except
in the good faith performance of his or her duties as an officer or director of
the Corporation) in order to provide such Redeemed Member with a basis for such
delay or revocation. If a Redeemed Member delays the consummation of a
Redemption pursuant to this Section 11.01(c), (A) the Redemption Date shall
occur on the third (3rd) Business Day following the date on which the conditions
giving rise to such delay cease to exist (or such earlier day as the
Corporation, the Company and such Redeemed Member may agree in writing) and
(B) notwithstanding anything to the contrary in Section 11.01(b), the Redeemed
Member may retract its Redemption Notice by giving a Retraction Notice to the
Company (with a copy to the Corporation) at any time prior to 5:00 p.m., New
York City time, on the second Business Day following the date on which the
conditions giving rise to such delay cease to exist.

 

43



--------------------------------------------------------------------------------

(d) The amount of the Share Settlement or the Cash Settlement that a Redeemed
Member is entitled to receive under Section 11.01(b) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock or Class B-1
Common Stock; provided, however, that if a Redeemed Member causes the Company to
redeem Redeemed Units and the Redemption Date occurs subsequent to the record
date for any Distribution with respect to the Redeemed Units but prior to
payment of such Distribution, the Redeemed Member shall be entitled to receive
such Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeemed Member transferred and surrendered the
Redeemed Units to the Company prior to such date.

(e) In the event of a distribution (by dividend or otherwise) by the Corporation
to all holders of Class A Common Stock or Class B-1 Common Stock of evidences of
its indebtedness, securities, or other assets (including Equity Securities of
the Corporation), but excluding any cash dividend or distribution of any such
assets received by the Corporation in respect of its Units, then, in exchange
for its Redeemed Units, a Redeemed Member shall be entitled to receive, in
addition to the consideration set forth in Section 11.01(b), the amount of such
security, securities or other property that the Redeemed Member would have
received if such Redemption Right had been exercised and the Redemption Date had
occurred immediately prior to the record date or effective time of any such
transaction, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after such record date or effective time. For the
avoidance of doubt, subsequent to any such transaction, this Article XI shall
apply mutatis mutandis with respect to any such security, securities or other
property received by holders of Class A Common Stock or Class B-1 Common Stock
in such transaction.

(f) If a Reclassification Event occurs, the Manager or its successor, as the
case may be, shall, as and to the extent necessary, amend this Agreement in
compliance with Section 16.03, and enter into any necessary supplementary or
additional agreements, to ensure that, following the effective date of the
Reclassification Event: (i) the rights of holders of Common Units (other than
the Corporation) set forth in this Section 11.01 provide that each Common Unit
is redeemable for the same amount and same type of property, securities or cash
(or combination thereof) that one share of Class A Common Stock (or, in the case
of a Class B-1 Redemption Election, Class B-1 Common Stock) becomes exchangeable
for or converted into as a result of the Reclassification Event (taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the record date or effective time for such Reclassification Event) and (ii) the
Corporation or the successor to the Corporation, as applicable, is obligated to
deliver such property, securities or cash upon such redemption. The Corporation
shall not consummate or agree to consummate any Reclassification Event unless
the successor Person, if any, becomes obligated to comply with the obligations
of the Corporation (in whatever capacity) under this Agreement.

 

44



--------------------------------------------------------------------------------

Section 11.02 Contribution of the Corporation. Subject to Section 11.03, in
connection with the exercise of a Redeemed Member’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Company the
consideration the Redeemed Member is entitled to receive under Section 11.01(b).
Unless the Redeemed Member has timely delivered a Retraction Notice as provided
in Section 11.01(b) or has delayed a Redemption as provided in Section 11.01(c),
or the Corporation has elected to effect a Direct Exchange as provided in
Section 11.03, on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (i) the Corporation shall make its
Capital Contribution to the Company (in the form of the Share Settlement or the
Cash Settlement) required under this Section 11.02, and (ii) the Company shall
issue to the Corporation a number of Common Units equal to the number of
Redeemed Units surrendered by the Redeemed Member. Notwithstanding any other
provisions of this Agreement to the contrary, in the event that the Company
elects and is permitted to make the redemption payment by means of a Cash
Settlement, the Corporation shall only be obligated to contribute to the Company
an amount in respect of such Cash Settlement equal to the net proceeds (after
deduction of any underwriters’ discounts or commissions and brokers’ fees or
commissions) from the sale by the Corporation of a number of shares of Class A
Common Stock equal to the number of Redeemed Units to be redeemed with such Cash
Settlement; provided that (x) the Corporation’s Capital Account shall be
increased by an amount equal to any such discounts, commissions and fees
relating to such sale of shares of Class A Common Stock in accordance with
Section 6.06 and (y) for the avoidance of doubt, if the Cash Settlement to which
the Redeemed Member is entitled exceeds the amount that is contributed to the
Company by the Corporation, the Company shall still be required to pay the
Redeemed Member the full amount of the Cash Settlement.

Section 11.03 Exchange Right of the Corporation.

(a) Notwithstanding anything to the contrary in this Article XI, the Corporation
may, in its sole and absolute discretion, elect to effect on the Redemption Date
the exchange of Redeemed Units for the Share Settlement or Cash Settlement, at
the Corporation’s option, through a direct exchange of such Redeemed Units and
such consideration between the Redeemed Member and the Corporation (a “Direct
Exchange”); provided, however, that the Corporation shall not be permitted to
elect to effect a Direct Exchange for the Cash Settlement in respect of any
Redeemed Units that are to be redeemed for Class B-1 Common Stock pursuant to a
Class B-1 Redemption Election by such Redeemed Member. Upon such Direct Exchange
pursuant to this Section 11.03, the Corporation shall acquire the Redeemed Units
and shall be treated for all purposes of this Agreement as the owner of such
Units.

(b) The Corporation may, at any time prior to a Redemption Date, deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeemed Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption Date. An
Exchange Election Notice may be revoked by the Corporation at any time; provided
that any such revocation does not prejudice the ability of the parties to
consummate a Redemption on the Redemption Date. The right to consummate a

 

45



--------------------------------------------------------------------------------

Direct Exchange in all events shall be exercisable for all the Redeemed Units
that would have otherwise been subject to a Redemption. Except as otherwise
provided by this Section 11.03, a Direct Exchange shall be consummated pursuant
to the same timeframe and in the same manner as the relevant Redemption would
have been consummated if the Corporation had not delivered an Exchange Election
Notice.

Section 11.04 Reservation of Shares of Class A Common Stock and Class B-1 Common
Stock; Listing; Certificate of the Corporation. At all times the Corporation
shall reserve and keep available out of its authorized but unissued Class A
Common Stock and Class B-1 Common Stock, solely for the purpose of issuance upon
a Redemption or Direct Exchange, such number of shares of Class A Common Stock
and Class B-1 Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations (i) in respect of any Redeemed Units that are to be redeemed for
Class A Common Stock in such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement or
(ii) in respect of any Redeemed Units that are to be redeemed for Class B-1
Common Stock in such Redemption or Direct Exchange by delivery of purchased
Class B-1 Common Stock (which may or may not be held in the treasury of the
Corporation). The Corporation shall deliver Class A Common Stock that has been
registered under the Securities Act with respect to any Redeemed Units that are
redeemed for Class A Common Stock in any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares. The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock required to be delivered upon any such Redemption or Direct
Exchange prior to such delivery upon each national securities exchange upon
which the outstanding shares of Class A Common Stock are listed at the time of
such Redemption or Direct Exchange (it being understood that any such shares may
be subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Class A Common Stock and Class B-1 Common Stock
issued upon a Redemption or Direct Exchange will, upon issuance, be validly
issued, fully paid and non-assessable. The provisions of this Article XI shall
be interpreted and applied in a manner consistent with the corresponding
provisions of the Corporation’s certificate of incorporation.

Section 11.05 Effect of Exercise of Redemption or Exchange Right. This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Members and the Redeemed Member (to the extent of such Redeemed
Member’s remaining interest in the Company). No Redemption or Direct Exchange
shall relieve such Redeemed Member of any prior breach of this Agreement.

Section 11.06 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeemed Member for U.S. federal (and applicable state and local) income
tax purposes. The issuance of shares of Class A Common Stock, Class B-1 Common
Stock or other securities upon a Redemption or Direct Exchange shall be made
without charge to the Redeemed Member for any stamp or other similar tax in
respect of such issuance.

 

46



--------------------------------------------------------------------------------

ARTICLE XII

ADMISSION OF MEMBERS

Section 12.01 Substituted Members. Subject to the provisions of Article X, in
connection with the Permitted Transfer of a Company Interest hereunder or a
Transfer consented to by the Conflicts Committee, the transferee shall become a
substituted Member (“Substituted Member”) on the effective date of such
Transfer, which effective date shall not be earlier than the date of compliance
with the conditions to such Transfer, and such admission shall be shown on the
Schedule of Members.

Section 12.02 Additional Members. Subject to the provisions of Article III and
Article X, any Person that is not an Original Member or the Corporation may be
admitted to the Company as an additional Member (any such Person, an “Additional
Member”) only upon furnishing to the Manager (a) a Joinder (or other counterpart
to this Agreement reasonably acceptable to the Manager) and counterparts of any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as the Manager may deem
appropriate in its reasonable discretion). Such admission shall become effective
on the date on which the Manager determines in its reasonable discretion that
such conditions have been satisfied and when any such admission is shown on the
books and records of the Company.

ARTICLE XIII

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01 Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the termination of the Company pursuant to Article XIV. Upon a Transfer
of all of a Member’s Units in a Transfer permitted by this Agreement, subject to
the provisions of Section 10.06, such Member shall cease to be a Member.

ARTICLE XIV

DISSOLUTION AND LIQUIDATION

Section 14.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:

(a) the decision of the Manager (pursuant to a unanimous decision of the
Corporate Board) together with the Requisite Members to dissolve the Company;

(b) a dissolution of the Company under Section 18-801(a)(4) of the Delaware Act;
or

(c) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.

 

47



--------------------------------------------------------------------------------

The bankruptcy (within the meaning of Section 18-304 of the Delaware Act) of a
Member shall not cause the Member to cease to be a member of the Company. An
Event of Withdrawal shall not, in and of itself, cause a dissolution of the
Company and the Company shall continue without dissolution subject to the terms
and conditions of this Agreement.

Section 14.02 Liquidation and Termination. On dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more Persons as
liquidator. The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Delaware
Act. The costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager. The steps to be accomplished
by the liquidators are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent, conditional or unmatured
liabilities in such amount and for such term as the liquidators may reasonably
determine) all of the debts, liabilities and obligations of the Company
(including all expenses incurred in liquidation); and

(c) all remaining assets of the Company shall be distributed to the Members in
accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation). The distribution of cash and/or property to the
Members in accordance with the provisions of this Section 14.02 and
Section 14.03 below constitutes a complete return to the Members of their
Capital Contributions, a complete distribution to the Members of their interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act. To the
extent that a Member returns funds to the Company, it has no claim against any
other Member for those funds.

Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves. Subject to the order of priorities set
forth in Section 14.02, the liquidators may, in their sole discretion,
distribute to the Members, in lieu of cash, either (a) all or any portion of
such remaining Company assets in-kind in accordance with the provisions of
Section 14.02(c), (b) as tenants in common and in accordance with the provisions
of Section 14.02(c), undivided interests in all or any portion of such Company
assets or (c) a combination of the foregoing. Any such Distributions in kind
shall be subject to (x) such conditions relating to the disposition and
management of such assets as the liquidators deem reasonable and equitable and
(y) the terms and conditions of any agreements governing such assets (or the
operation

 

48



--------------------------------------------------------------------------------

thereof or the holders thereof) at such time. Any Company assets distributed in
kind will first be written up or down to their Fair Market Value, thus creating
Profit or Loss (if any), which shall be allocated in accordance with Article V.
The liquidators shall determine the Fair Market Value of any property
distributed in accordance with the valuation procedures set forth in Article XV.

Section 14.04 Cancellation of Certificate. On completion of the winding up of
Company assets as provided herein and the Delaware Act, the Company is
terminated (and the Company shall not be terminated prior to such time), and the
Manager (or such other Person or Persons as the Delaware Act may require or
permit) shall file a certificate of cancellation with the Secretary of State of
Delaware, cancel any other filings made pursuant to this Agreement that are or
should be canceled and take such other actions as may be necessary to terminate
the Company. The Company shall be deemed to continue in existence for all
purposes of this Agreement until it is terminated pursuant to this
Section 14.04.

Section 14.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

Section 14.06 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

ARTICLE XV

VALUATION

Section 15.01 Determination. “Fair Market Value” of a specific Company asset
will mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

Section 15.02 Dispute Resolution. If any Member or Members dispute the accuracy
of any determination of Fair Market Value in accordance with Section 15.01, and
the Manager and such Member(s) are unable to agree on the determination of the
Fair Market Value of any asset of the Company, the Manager and such Member(s)
shall each select a nationally recognized investment banking firm experienced in
valuing securities of closely-held companies such as the Company in the
Company’s industry (the “Appraisers”), who shall each determine the Fair Market
Value of the asset or the Company (as applicable) in accordance with the
provisions of Section 15.01. The Appraisers shall be instructed to give written
notice of their determination of the Fair Market Value of the asset or the
Company (as applicable) within thirty (30) days of their appointment as
Appraisers. If Fair Market Value as determined by an Appraiser is higher than
the Fair Market Value as determined by the other Appraiser by 10% or more, and
the Manager and such Member(s) do not otherwise agree on a Fair Market Value,
the original Appraisers shall

 

49



--------------------------------------------------------------------------------

designate a third Appraiser meeting the same criteria used to select the
original two, and the Fair Market Value shall be the average of the Fair Market
Values determined by all three Appraisers, unless the Manager and such Member(s)
otherwise agree on a Fair Market Value. If Fair Market Value as determined by an
Appraiser is within 10% of the Fair Market Value as determined by the other
Appraiser (but not identical), and the Manager and such Member(s) do not
otherwise agree on a Fair Market Value, the Manager shall select the Fair Market
Value of one of the Appraisers. The fees and expenses of the Appraisers shall be
borne by the Company.

ARTICLE XVI

GENERAL PROVISIONS

Section 16.01 Power of Attorney.

(a) Each Member hereby constitutes and appoints the Manager (or the liquidator,
if applicable) with full power of substitution, as his or her true and lawful
agent and attorney-in-fact, with full power and authority in his, her or its
name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager reasonably deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager reasonably deems appropriate or necessary to
reflect any amendment, change, modification or restatement of this Agreement in
accordance with its terms; (C) all conveyances and other instruments or
documents which the Manager reasonably deems appropriate or necessary to reflect
the dissolution and liquidation of the Company pursuant to the terms of this
Agreement, including a certificate of cancellation; and (D) all instruments
relating to the admission, withdrawal or substitution of any Member pursuant to
Article XII or XIII; and

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Manager, to evidence, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member who is an individual and the transfer of
all or any portion of his, her or its Company Interest and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

 

50



--------------------------------------------------------------------------------

Section 16.02 Confidentiality. Except as required by applicable Law, the Manager
and each of the Members agree to hold the Company’s Confidential Information in
confidence and shall not (i) disclose any Confidential Information except as
otherwise authorized separately in writing by the Manager or (ii) use any
Confidential Information except in furtherance of the business of the Company or
as otherwise authorized separately in writing by the Manager. “Confidential
Information” as used herein means any and all information obtained by a Member
from the Company or any of its Affiliates directly or indirectly, including from
their representatives, which such information includes, but is not limited to,
ideas, financial information, products, data, services, business strategies,
research, inventions (whether or not patentable), innovations and materials,
equipment, all aspects of the Company’s business plan, proposed operation and
products and other product plans, corporate structure, financial and
organizational information, analyses, proposed partners, software code, designs,
employees and their identities, equity ownership, customers, markets, the
methods and means by which the Company plans to conduct its business, all trade
secrets, trademarks, knowhow, formulas, processes and intellectual property.
With respect to the Manager and such Member, Confidential Information does not
include information or material that: (a) is rightfully in the possession of the
Manager or such Member at the time of disclosure by the Company; (b) before or
after it has been disclosed to the Manager or each Member by the Company,
becomes part of public knowledge, not as a result of any action or inaction of
the Manager or such Member, respectively, in violation of this Agreement; (c) is
approved for release by written authorization of the Chief Executive Officer of
the Company or of the Corporation; (d) is disclosed to the Manager or such
Member or their representatives by a third party not, to the knowledge of the
Manager or such Member, respectively, in violation of any obligation of
confidentiality owed to the Company with respect to such information; or (e) is
or becomes independently developed by the Manager or such Member or their
respective representatives without use or reference to the Confidential
Information.

Section 16.03 Amendments. This Agreement may be amended or modified in writing
by the Manager, subject to the prior written consent of the Requisite Members.
Notwithstanding the foregoing, no amendment or modification (whether by
amendment, merger, recapitalization or otherwise) (a) to this Section 16.03 may
be made without the prior written consent of each of the Members, (b) that
modifies the limited liability of any Member, or increases the liabilities or
obligations of any Member, in each case, may be made without the consent of each
such affected Member, (c) that materially alters or changes any rights,
preferences or privileges of any Company Interests in a manner that is different
or prejudicial relative to any other Company Interests, may be made without the
approval of a majority in interest of the Members holding the Company Interests
affected in such a different or prejudicial manner, (d) that materially alters
or changes any rights, preferences or privileges of a holder of any class of
Company Interests in a manner that is different or prejudicial relative to any
other holder of the same class of Company Interests, may be made without the
approval of the holder of Company Interests affected in such a different or
prejudicial manner, (e) that adversely alters or changes any rights, preferences
or privileges of Members other than the Corporation (and its Affiliates), may be
made without the approval of a majority in interest of the Members (excluding,
for this purpose, the Corporation and its Affiliates) holding Common Units, and
(f) to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter; provided, that the Manager, acting alone, may amend this Agreement to
reflect the issuance of additional Units or Equity Securities in accordance with
Section 3.04 so long as the rights, preferences or privileges of such Units or
Equity Securities with respect to voting, liquidation, redemption, conversion or
distributions are not senior to or on parity with the Common Units.

 

51



--------------------------------------------------------------------------------

Section 16.04 Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
The Company shall hold title to all of its property in the name of the Company
and not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

Section 16.05 Addresses and Notices. Any notice provided for in this Agreement
will be in writing and will be either personally delivered, or sent by
(i) certified mail, return receipt requested, (ii) reputable overnight courier
service providing confirmation of delivery (charges prepaid), (iii) telecopier
transmission with confirmation of receipt, or (iv) e-mail of a .pdf attachment
for which a confirmation e-mail is obtained, to the Company or the Manager, as
applicable, at the addresses set forth below and to any other recipient and to
any Member at such address as indicated by the Company’s records, or at such
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been given hereunder when delivered personally or on the date of
delivery as established by the return receipt, courier service confirmation (or
the date on which the return receipt or courier service confirms that acceptance
of delivery was refused by the addressee), or telecopier confirmation received
by the sender. The respective addresses of the Company and the Manager are:

to the Company:

Amneal Pharmaceuticals LLC

400 Crossing Boulevard, 3rd Floor

Bridgewater, New Jersey 08807

Attn: Sheldon Hirt

E-mail: shirt@amneal.com

with copies (which copies shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: Charles K. Ruck and R. Scott Shean

E-mail: charles.ruck@lw.com and scott.shean@lw.com

and

Sullivan & Cromwell LLP

125 Broad Street

 

52



--------------------------------------------------------------------------------

New York, NY 10004

Attn: Frank Aquila

E-mail: aquilaf@sullcrom.com

to the Manager:

Amneal Pharmaceuticals, Inc.

400 Crossing Boulevard, 3rd Floor

Bridgewater, New Jersey 08807

Attn: Sheldon Hirt

E-mail: shirt@amneal.com

with copies (which copies shall not constitute notice) to:

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Attn: Charles K. Ruck and R. Scott Shean

E-mail: charles.ruck@lw.com and scott.shean@lw.com

and

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attn: Francis J. Aquila

E-mail: aquilaf@sullcrom.com

Section 16.06 Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and, to the extent
permitted by this Agreement, their heirs, executors, administrators, successors,
legal representatives and permitted assigns.

Section 16.07 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

Section 16.08 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition, regardless of how long such failure continues.

Section 16.09 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

53



--------------------------------------------------------------------------------

Section 16.10 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

Section 16.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 16.12 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

Section 16.13 Conflict. In the event of a direct conflict between the provisions
of this Agreement and (i) any provision of the Certificate or (ii) any
mandatory, non-waivable provision of the Delaware Act, such provision of the
Certificate or the Delaware Act shall control. If any provision of the Delaware
Act provides that it may be varied or superseded in the agreement of a limited
liability company (or otherwise by agreement of the members or managers of a
limited liability company), such provision shall be deemed superseded and waived
in its entirety if this Agreement contains a provision addressing the same issue
or subject matter.

Section 16.14 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

Section 16.15 Right of Offset. Whenever the Company is to pay any sum (other
than pursuant to Article IV) to any Member, any amounts that such Member owes to
the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment. For the avoidance of doubt, the distribution of
Units to the Corporation shall not be subject to this Section 16.15.

 

54



--------------------------------------------------------------------------------

Section 16.16 Effectiveness. This Agreement shall be effective immediately upon
the Business Combination Closing (the “Effective Time”). The Second A&R LLC
Agreement shall govern the rights and obligations of the Company and the other
parties to this Agreement in their capacity as Members prior to the Effective
Time.

Section 16.17 Entire Agreement. This Agreement and those documents expressly
referred to herein (including the Stockholders Agreement and the Business
Combination Agreement) embody the entire agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. For the avoidance of doubt, the Second
A&R LLC Agreement is superseded in its entirety by this Agreement as of the
Effective Time and shall be of no further force and effect thereafter.

Section 16.18 Remedies. Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any Law. To the fullest extent permitted by applicable
Law, any Person having any rights under any provision of this Agreement or any
other agreements contemplated hereby shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by Law.

Section 16.19 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification. Wherever required by the context, references to a Fiscal Year
shall refer to a portion thereof. The use of the words “or,” “either” and “any”
shall not be exclusive. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

[Signature Pages Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Third Amended and Restated Limited Liability Company Agreement
as of the date first written above.

 

COMPANY:         AMNEAL PHARMACEUTICALS LLC         By:  

/s/ Chirag Patel

        Name:   Chirag Patel         Title:   Co-Chairman and CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

MEMBERS:         AMNEAL PHARMACEUTICALS, INC.         By:  

/s/ Bryan M. Reasons

        Name:   Bryan M. Reasons         Title:   Chief Financial Officer

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

AMNEAL PHARMACEUTICALS HOLDING COMPANY LLC By:  

/s/ Chintu Patel                    

Name:   Chintu Patel Title:   CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

AH PPU MANAGEMENT, LLC

By: AMNEAL HOLDINGS, LLC,

its General Manager

By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

AP CLASS D MEMBER, LLC

By: AMNEAL HOLDINGS, LLC,

its General Manager

By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

AP CLASS E MEMBER, LLC

By: AMNEAL HOLDINGS, LLC,

its General Manager

By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

AMNEAL HOLDINGS, LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Co-Chairman and CEO

[Signature Page to Third Amended and Restated Limited Liability Company
Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1*

SCHEDULE OF MEMBERS

 

Member

   Common
Units      Percentage
Interest      Contribution
Closing Capital
Account
Balance      Additional
Cash Capital
Contributions      Additional
Non-Cash
Capital
Contributions      Capital
Accounts  

Amneal Pharmaceuticals, Inc.

                 

Amneal Pharmaceuticals Holding Company LLC

                 

AH PPU Management, LLC

                 

AP Class D Member, LLC

                 

AP Class E Member, LLC

                 

 

* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 20         (this “Joinder”),
is delivered pursuant to that certain Third Amended and Restated Limited
Liability Company Agreement, dated as of [        ], 201[        _] (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “LLC Agreement”) by and among Amneal Pharmaceuticals LLC, a Delaware
limited liability company (the “Company”), Amneal Pharmaceuticals, Inc., a
Delaware corporation and the managing member of the Company (the “Manager”), and
each of the Members from time to time party thereto. Capitalized terms used but
not otherwise defined herein have the respective meanings set forth in the LLC
Agreement.

 

  1. Joinder to the LLC Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to the Manager, the undersigned hereby is and
hereafter will be a Member under the LLC Agreement and a party thereto, with all
the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

 

  2. Incorporation by Reference. All terms and conditions of the LLC Agreement
are hereby incorporated by reference in this Joinder as if set forth herein in
full.

 

  3. Address. All notices under the LLC Agreement to the undersigned shall be
direct to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW MEMBER] By:  

                              

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and agreed

as of the date first set forth above:

AMNEAL PHARMACEUTICALS LLC

By: AMNEAL PHARMACEUTICALS, INC.,

its Managing Member

By:  

                                          

Name:   Title:  